



Exhibit 10(rr)


TCF OMNIBUS EMPLOYEES DEFERRED COMPENSATION PLAN


(As Restated Effective April 15, 2019)


I.    Purpose of Plan; Effective Date of Plan.


The TCF Omnibus Employees Deferred Compensation Plan (the “Omnibus Plan”)
incorporates the provisions of various nonqualified deferred compensation plans
maintained by TCF Financial Corporation and its affiliates for their employees,
and each such plan is considered a component plan of the Omnibus Plan. The only
component plan providing for new deferral amounts is the TCF Employees Deferred
Stock Compensation Plan, as adopted effective January 1, 2011, which is restated
and incorporated herein effective as of April 15, 2019 (the “Deferred Stock
Plan”). Also incorporated as component plans of the Omnibus Plan are the TCF
Financial Senior Officers Deferred Compensation Plan (As Amended and Restated
through January 24, 2005), as set forth in Appendix A, and the Winthrop
Resources Corporation Non-Qualified Deferred Compensation Plan (As Amended and
Restated through January 24, 2005), as set forth in Appendix B (the “Prior
Frozen Plans”). No deferral elections have been allowed under the Prior Frozen
Plans with respect to salary or incentive compensation earned on or after
January 1, 2005, or stock grants awarded after January 1, 2005.


The purpose of the Deferred Stock Plan is to provide Eligible Employees with
supplemental retirement benefits as set forth herein by deferring certain
transfers of TCF Stock awarded to the Eligible Employee under the terms of the
Amended and Restated TCF Financial Incentive Stock Program (As Amended and
Restated October 20, 2008), and as thereafter amended (the “Incentive Plan").
The Deferred Stock Plan was established effective as of January 1, 2011 for
certain stock awards made under the Incentive Plan in 2011 and thereafter.


The Omnibus Plan, the Deferred Stock Plan, and the Prior Frozen Plans are
intended to be exempt from the participation, vesting and funding provisions of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
are intended to be maintained “primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of §§ 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Deferred
Stock Plan, and portions of the Prior Frozen Plans that were not vested on
December 31, 2004, are also intended to satisfy the requirements for
nonqualified deferred compensation plans set forth in Internal Revenue Code
(“IRC”) § 409A (as a nonelective “account balance plan” described in Treasury
Regulation § 1.409A-1(c)(2)(B)), and they shall be interpreted, administered and
construed consistent with said intent. All amounts which were earned and vested
under the Prior Frozen Plans as of December 31, 2004, are not subject to IRC §
409A.


II.
Definitions. Whenever used with respect to the Deferred Stock Plan, the
following terms shall have the respective meanings set forth below, unless a
different meaning is required by the context in which the word is used. When the
defined meaning is intended, the term is capitalized.



(a)
Affiliate; Affiliated Group. “Affiliate” means any entity which is required to
be aggregated with TCF Financial as a member of a controlled group of
corporations in accordance with IRC § 414(b), or as a trade or business under
common control in accordance with IRC § 414(c). The requirements of IRC
§§ 414(b) and 414(c) shall be applied using the 80% standard specified therein
for all purposes of the Deferred Stock Plan, including, without limitation, for
the purpose



1

--------------------------------------------------------------------------------





of determining whether a Participant has had a Separation from Service. The term
“Affiliated Group” means the Company and its Affiliates.


(b)
Change in Control. “Change in Control” with respect to an Employer shall mean a
change in ownership with respect to the Employer or TCF Financial (as defined in
Treasury Regulation § 1.409A-3(i)(5)(v)), a change in effective control of TCF
Financial (as defined in Treasury Regulation § 1.409A-3(i)(5)(vi)) provided,
however, that the ownership percentage shall be 50%, or a change in the
ownership of a substantial portion of the assets of the Employer or TCF
Financial (as defined in Treasury Regulation § 1.409A-3(i)(5)(vii)).



(c)
Committee. The “Committee” shall consist of the Compensation Committee of the
Board of Directors of TCF Financial, or a special sub-committee thereof, which
shall consist only of individuals who qualify as independent directors under
Rule 303A of the listing standards of the NYSE as applicable to compensation
committee members, as non-employee directors under Rule 16b-3 of the Securities
and Exchange Commission and as outside directors for purposes of IRC § 162(m).



(d)
Company. “Company” means TCF Financial.



(e)
Disability. “Disability” means the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under the long-term disability plan of the Participant’s Employer.



(f)
Eligible Employee. An “Eligible Employee” is an employee of an Employer who is
designated as eligible to participate in the Deferred Stock Plan in accordance
with the provisions of Article III(a).



(g)
Employer. “Employer” means TCF Financial and each of its subsidiaries that
constitutes an Affiliate.



(h)
Incentive Plan. “Incentive Plan” means the Amended and Restated TCF Financial
Incentive Stock Program (As Amended and Restated October 20, 2008), and as
thereafter amended.



(i)
IRC. The “IRC” is the Internal Revenue Code of 1986, as amended.



(j)
Participant. A “Participant” is an Eligible Employee who has a TCF Stock Account
under the Deferred Stock Plan.



(k)
Plan Administrator. The “Plan Administrator” of the Deferred Stock Plan is the
Committee.



(l)
Plan Year. The “Plan Year” is the calendar year.



(m)
Separation from Service. “Separation from Service” means a separation from
service as defined under Treasury Regulation § 1.409A-1(h) with respect to the
Affiliated Group.



(n)
TCF Financial. “TCF Financial” or the “Company” is TCF Financial Corporation, a
Delaware corporation.





2

--------------------------------------------------------------------------------





(o)
TCF Stock. “TCF Stock” is common stock of TCF Financial, par value $.01 per
share.



(p)
TCF Stock Account. “TCF Stock Account” means the account maintained under the
terms of this Plan reflecting the deferral of the transfer of TCF Stock awarded
to the Participant under the terms of the Incentive Plan.





III.    Eligibility.


(a)
General Eligibility. Employees of an Employer are eligible to participate in the
Deferred Stock Plan as determined by the Committee, in its discretion subject to
the following:



(1)
No employee shall be eligible to participate in the Deferred Stock Plan unless
the Committee determines that such employee will be for that Plan Year a member
of “a select group of management or highly compensated employees” within the
meaning of §§ 201(2), 301(a)(3) and 401(a)(1) of ERISA.



(2)
The Committee shall select such employees for eligibility in the Deferred Stock
Plan on a Plan Year by Plan Year basis by promulgating a written statement
describing or listing such Eligible Employees. Selection for one Plan Year does
not entitle the employee to be selected the next Plan Year. An employee who has
been selected by the Committee shall, however, be presumed to be selected for
the subsequent Plan Year unless and until the Committee evidences a contrary
intention.



(b)
Specific Exclusions. Notwithstanding anything apparently to the contrary in the
this Omnibus Plan document or in any written communication, summary, resolution
or document or oral communication, no individual shall be an Eligible Employee
in the Deferred Stock Plan, develop benefits under the Deferred Stock Plan or be
entitled to receive benefits under the Deferred Stock Plan (either for himself
or herself or his or her survivors) unless such individual is a member of “a
select group of management or highly compensated employees” within the meaning
of §§ 201(2), 301(a)(3) and 401(a)(1) of ERISA. If a court of competent
jurisdiction, any representative of the U.S. Department of Labor or any other
governmental, regulatory or similar body makes a final determination that an
individual is not in “a select group of management or highly compensated
employees” within the meaning of §§ 201(2), 301(a)(3) and 401(a)(1) of ERISA,
such individual shall no longer be an Eligible Employee in the Deferred Stock
Plan.



IV.    TCF Stock Accounts.


Each Employer shall establish on its books a separate TCF Stock Account,
including subaccounts as described in subsection (c) below, for each Eligible
Employee who becomes a Participant in the Deferred Stock Plan, and each TCF
Stock Account shall be maintained as follows:


(a)
If pursuant to the terms of an award under the Incentive Plan to an Eligible
Employee the transfer of TCF Stock to the Eligible Employee is deferred subject
to the terms of the Deferred Stock Plan, then the amount awarded to the Eligible
Employee shall be credited to the Eligible Employee’s TCF Stock Account under
the Deferred Stock Plan. The amount credited to the TCF Stock Account shall be
measured in terms of shares of TCF Stock, such that the Participant’s TCF Stock
Account shall be deemed to be invested in TCF Stock.





3

--------------------------------------------------------------------------------





(b)
The shares credited under each TCF Stock Account are merely a measuring device
to determine the amount owed to individual Participants hereunder. The
Participant shall not be deemed a TCF Financial shareholder with respect to the
amounts credited to the Participant’s TCF Stock Account. Each Participant shall
be and remain an unsecured creditor of his or her Employer with respect to any
payments due and owing hereunder. If shares of TCF Stock are contributed to or
purchased by a grantor trust (of the type commonly known as a “rabbi trust”) to
aid in the accumulation of assets for payment of benefits under the Deferred
Stock Plan, the Participant shall have no right, title, or interest in such
shares of TCF Stock, except as provided under the terms of the applicable trust
agreement.



(c)
In order to apply the vesting rules imposed under the terms of the award under
the Incentive Plan, a separate subaccount shall be maintained for each Plan Year
in which an award under the Incentive Plan to the Participant is deferred
subject to the terms of the Deferred Stock Plan.



(d)
Any distributions under the Deferred Stock Plan to a Participant with respect to
the TCF Stock Account shall be made in the form of an in-kind distribution by
the Employer (or the grantor trust described in subsection (b)) of the number of
shares of TCF Stock deemed to be held for such Participant’s TCF Stock Account
pursuant to the terms of the Deferred Stock Plan, except as provided in
subsection (f).



(e)
The amount credited to the Participant’s TCF Stock Account shall be adjusted to
reflect any stock splits or other similar events involving a change in the
number or form of outstanding shares of TCF Stock. Adjustments shall be
determined in each case by the Committee and the Committee’s determination shall
be final.



(f)
In the event of a Change in Control in which TCF Stock is exchanged for shares
of a successor company, or cash, securities or other property, such that TCF
Stock is no longer outstanding, the shares of TCF Stock that were deemed to be
held under the Participant’s TCF Stock Account upon the closing date shall be
deemed to have been exchanged for the same consideration in the Change in
Control as shareholders of TCF Stock generally receive in the Change in Control,
and such consideration shall become the measure of the amount credited to the
Participant’s TCF Stock Account under the Deferred Stock Plan.



(g)
If any dividends are paid with respect to TCF Stock, then for purposes of IRC §
409A the time and form of payment of such dividends (as earnings on the
compensation deferred under this Plan) are treated separately from the time and
form of payment of the underlying deferred compensation, as provided in this
subsection (g). Notwithstanding any other provision of this subsection (g), no
amount shall be paid to the Participant (nor credited to the Participant’s TCF
Stock Account) on account of dividends paid with respect to TCF Stock that are
paid prior to the date the shares of TCF Stock deemed to be held under the
Participant’s TCF Stock Account are vested, so that no earnings (other than any
change in share value) accrue under the Deferred Stock Plan with respect to
shares credited to a TCF Stock Account prior to the vesting of the shares
credited to the account, unless otherwise so provided in the applicable award
grant under the Incentive Plan. Subject to the foregoing, a Participant may
elect with respect to the shares awarded in any particular Plan Year that the
dividend equivalent payable with respect to such shares be paid as provided
either under paragraph (1) or paragraph (2) below. If the shares awarded under
the Incentive Plan are subject to a vesting requirement of at least 12 months of
service, then the election with respect to payment of dividend equivalents for
those shares may be made any time not later than 30 days after the date of the



4

--------------------------------------------------------------------------------





award, in accordance with Treasury Regulation § 1.409A-2(a)(5). If the shares
awarded under the Incentive Plan are not subject to a vesting requirement of at
least 12 months of service, then the election with respect to payment of
dividend equivalents for those shares must be made no later than December 31 of
the year prior to the year of the award, in accordance with Treasury Regulation
§ 1.409A-2(a)(3). If no election is made by the Participant by the date required
above, payment shall be made pursuant to paragraph (1) below.


(1)
If any dividends are paid with respect to TCF Stock, then in lieu of any
adjustments to the Participants’ TCF Stock Account under the Plan, except as
otherwise elected pursuant to paragraph (2), an amount shall be paid in cash (or
in stock, if the dividend is in stock, provided that stock splits in the nature
of a stock dividend shall not be distributed) directly to the Participant whose
account would otherwise be deemed to be due the deemed dividend, and the
Participant’s TCF Stock Account shall not be credited with the deemed dividend.
Such dividends generally shall be paid at the same time as paid to shareholders,
but not later than the 15th day of the third month following the calendar year
for which the dividend is paid.



(2)
Alternatively, the Participant may elect that if any dividends are paid with
respect to TCF Stock, then such amount shall be credited to the Participant’s
TCF Stock Account and shall be deemed to be reinvested in additional shares of
TCF Stock. Such amount shall then be distributed as provided in Article VI.



V.    Vesting.


A Participant shall be entitled to a benefit attributable to the subaccount of
the Participant’s TCF Stock Account for each Plan Year award equal to the amount
credited to the subaccount multiplied by the applicable vesting percentage for
that subaccount. The applicable vesting percentage shall be determined under the
terms of the award grant under the Incentive Plan. Except as otherwise provided
under the terms of the award grant under the Incentive Plan, upon the
Participant’s Separation from Service the Participant shall forfeit the
nonvested portion of any subaccount.


VI.
Distributions.



(a)
General Distribution Rules. A Participant shall receive payment of his or her
vested TCF Stock Account (less applicable withholding), following the lapse of
the restrictions with respect to the award, at the time or times specified under
the terms of the applicable award grant under the Incentive Plan. Such payment
time or times may be a specified date or a fixed schedule; one or more dates
following a Separation from Service; or a combination of the foregoing, provided
that the payment time or times specified constitute a permissible payment event
under Treasury Regulation § 1.409A-3.



(b)
Change in Control; Death; Disability. Notwithstanding subsection (a):



(1)
In the event of a Change in Control, the entire vested amount credited to the
Participant’s TCF Stock Account shall be distributed to the Participant as soon
as administratively feasible following the Change in Control, but not later than
the end of the Plan Year in which the Change in Control occurs, or, if later, by
the 15th day of the third month following the date of the Change in Control.





5

--------------------------------------------------------------------------------





(2)
If Separation from Service occurs as a result of death, the entire vested amount
credited to the Participant’s TCF Stock Account shall be distributed to the
Participant’s estate within 90 days following the Participant’s death.



(3)
In the event of a Participant’s Disability, the entire vested amount credited to
the Participant’s TCF Stock Account shall be distributed to the Participant 30
days after the conditions for recognizing the Disability have been satisfied.



VII.    Committee.


The Committee shall have full power to construe, interpret and administer the
Deferred Stock Plan, including to make any determination required under the
Deferred Stock Plan and to make such rules and regulations as it deems advisable
for the operation of the Deferred Stock Plan. The Committee shall have sole and
absolute discretion in the performance of its powers and duties under the
Deferred Stock Plan. A majority of the Committee shall constitute a quorum.
Actions of the Committee shall be by a majority of persons constituting a quorum
and eligible to vote on an issue. Meetings may be held in person or by
telephone. Action by the Committee may be taken in writing without a meeting
provided such action is executed by all members of the Committee. All
determinations of the Committee shall be final, conclusive and binding unless
found by a court of competent jurisdiction to have been arbitrary and
capricious. The Committee shall have authority to designate officers of TCF
Financial and to delegate authority to such officers to receive documents which
are required to be filed with the Committee, to execute and provide directions
to the Trustee and other administrators, and to do such other actions as the
Committee may specify on its behalf, and any such actions undertaken by such
officers shall be deemed to have the same authority and effect as if done by the
Committee itself.
VIII.    Benefits Unfunded.


The rights of Participants to benefits from the Deferred Stock Plan are solely
as unsecured creditors of their Employers. Benefits payable under this Plan
shall be payable from the general assets of the Employers and there shall be no
trust fund or other assets secured for the payment of such benefits. In its
discretion, an Employer may purchase or set aside assets, through use of a
grantor trust, to provide for the payment of benefits hereunder but such assets
shall in all cases remain assets of the Employer and subject to the claims of
the Employer’s creditors. The Deferred Stock Plan constitutes a mere promise by
the Employers to make benefit payments in the future, and it is intended to be
unfunded for tax purposes and for purposes of Title I of ERISA.


IX.
Amendment.



The Committee may amend the Omnibus Plan and the component Deferred Stock Plan
prospectively, retroactively or both, at any time and for any reason deemed
sufficient by it without notice to any person affected by this Omnibus Plan and
may likewise terminate the Deferred Stock Plan as provided in Article X with
regard to persons expecting to receive benefits in the future. The benefit, if
any, payable to or with respect to a Participant as of the effective date of
such amendment or the effective date of such termination shall not be, without
the knowing and voluntary written consent of the Participant (which consent
shall only be effective to the extent it does not result in the imposition of an
excise tax on the Participant under IRC § 409A), diminished or delayed by such
amendment or termination.




6

--------------------------------------------------------------------------------





X.    Plan Termination.


The Committee in its discretion may terminate the Omnibus Plan and the component
Deferred Stock Plan, and may accelerate distribution of Participant account
balances under the Deferred Stock Plan to such time as the Committee shall
determine notwithstanding the provisions of Article VI in accordance with one of
the following:


(a)
The Omnibus Plan may be terminated within 12 months of a corporate dissolution
of TCF Financial taxed under IRC § 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. 503(b)(1)A), provided that the amounts deferred
under the Omnibus Plan are included in the Participant’s gross income in the
latest of -



(1)
The calendar year in which the plan termination and liquidation occurs;

(2)
The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or

(3)
The first calendar year in which the payment is administratively practicable.



(b)
The Omnibus Plan may be terminated pursuant to irrevocable action taken by the
Employer within the 30 days preceding or the 12 months following a Change in
Control event with respect to TCF Financial. However, any such termination
within the 12 months after such a Change in Control shall require the consent of
80% of the participants as required in Article IX (which consent shall only be
effective to the extent it does not result in the imposition of an excise tax on
any Participant under IRC § 409A). For purposes of this paragraph, the Deferred
Stock Plan will be treated as terminated only if all plans sponsored by the
Affiliated Group immediately after the time of the Change in Control that are
required to be aggregated with the Deferred Stock Plan under Treasury Regulation
§ 1.409A-1(c) are terminated, so that each Participant in the Deferred Stock
Plan and all participants under substantially similar arrangements who
experienced the Change in Control event are required to receive all amounts of
compensation deferred under the terminated arrangements within 12 months of the
date the Employer irrevocably takes all necessary action to terminate and
liquidate all of such plans. Solely for purposes of this subsection (b), the
Employer with the discretion to terminate the Deferred Stock Plan is the service
recipient that is primarily liable immediately after the Change in Control event
for the payment of the deferred compensation.



(c)
The Omnibus Plan may be terminated for any other reason, provided that:



(1)
the termination does not occur proximate to a downturn in the financial health
of the Affiliated Group;



(2)
all plans sponsored by the Affiliated Group that would be required to be
aggregated with this Omnibus Plan under Treasury Regulation § 1.409A-1(c) if the
same Employee had deferrals of compensation under all of the plans are
terminated and liquidated with respect to all Participants;



(3)
no payments other than those otherwise payable under the terms of the Omnibus
Plan if the termination had not occurred are made within 12 months of the
termination of the Omnibus Plan,



(4)
all payments are made within 24 months of the termination of the Omnibus Plan,
and



7

--------------------------------------------------------------------------------







(5)
no member of the Affiliated Group adopts a new plan that would be aggregated
with any of the terminated plans under Treasury Regulation § 1.409A-1(c) at any
time for a period of three years following the date of termination of the
Omnibus Plan.



(d)
Such other events and conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.



XI.
Accounts under Prior Frozen Plans.



Each Employer shall establish on its books a separate Account, including
subaccounts as described in the Appendix for the applicable Frozen Prior Plan,
for each Eligible Employee who is a Participant in a Prior Frozen Plan. Each
such Account shall be maintained as provided in the applicable Appendix.


XII.
Distributions with Respect to Prior Frozen Plans.



A Participant shall receive payment of his or her Account under a Frozen Prior
Plan as provided under the terms of the Appendix for the applicable Frozen Prior
Plan.


XIII.    Miscellaneous.


(a)
Notices under this Omnibus Plan to the Employer, TCF Financial or the Committee
shall be sent by Certified Mail, Return Receipt Requested to: Compensation
Committee, TCF Financial Corporation, c/o General Counsel, TCF Financial
Corporation, 200 Lake Street East, Wayzata, MN 55391. Notices under this Omnibus
Plan to Eligible Employees or their beneficiaries or survivors shall be sent by
Certified Mail to the last known address for such person(s) on the books and
records of the Employer.



(b)
Nothing in this Plan shall change a Participant’s status to anything other than
an employee “at will” or otherwise enlarge or modify such Employee’s employment
rights or benefits other than as provided herein.



(c)
Expenses of administering the Omnibus Plan shall be borne by the Employers in
proportion to their share of Participants in this Omnibus Plan.



(d)
A Participant’s benefits under this Omnibus Plan may not be assigned,
transferred, pledged or otherwise hypothecated by said Participant or survivor
thereof.



















8

--------------------------------------------------------------------------------












APPENDIX A


TCF FINANCIAL SENIOR OFFICERS DEFERRED COMPENSATION PLAN
(As Amended and Restated through January 24, 2005)


(Applicable only to amounts deferred in calendar years before 2005)


1.    Deferral of Incentive Compensation, Salaries and Stock Awards.
As provided in Exhibit D, effective for salaries and incentive compensation
earned on or after January 1, 2005 and stock grants awarded after that date, no
deferral elections shall be allowed under section 1 of this Plan as a result of
Internal Revenue Code § 409A (“IRC § 409A”). Incentive compensation earned in
2004 (but paid in 2005) and stock awards made and deferred under this Plan prior
to January 1, 2005 but which were not “earned and vested” (as defined in
regulations issued pursuant to IRC § 409A) on or before December 31, 2004 shall
remain under this Plan but subject to IRC § 409A, the election provisions of the
next paragraph and section 5.m of this Plan as added by Exhibit D. All amounts
which were earned and vested under this Plan as of December 31, 2004 are not
subject to IRC § 409A and instead remain subject to the Plan as in effect on
December 31, 2004 and as continued in this Plan restatement.


Notwithstanding the foregoing, during the calendar year 2005 the Company may
offer some or all plan participants one or more elections, as the Company may
determine in its discretion, to cancel or revoke a deferral election previously
made under this section 1 and to have treated as current income in 2005 any
amounts that were not earned and vested as of December 31, 2004 as determined
under IRC § 409A, under such rules and procedures as the Company may determine
for the elections which are consistent with the requirements of IRC § 409A and
regulations issued thereunder.
2.    Committee.
The Committee (the “Committee”) shall consist of such members of the
Compensation/Nominating/Corporate Governance Committee of the Board of Directors
of TCF Financial Corporation who qualify as non-employee directors from time to
time under Rule 16b-3 of the Securities and Exchange Commission. Full power and
authority to construe, interpret, and administer this Plan document shall be
vested in the Committee. The Committee shall have full power and authority to
make each determination provided for in this Plan document, and in this
connection, to promulgate such rules and regulations as the Committee considers
necessary or appropriate for the implementation and management of this Plan as
are consistent with the terms of this Plan. The Committee shall have authority
to designate officers of TCF Financial and to delegate authority to such
officers to receive documents which are required to be filed with the Committee,
to execute and provide directions to the Trustee and other administrators, and
to do such other actions as the Committee may specify on its behalf, and any
such actions undertaken by such officers shall be deemed to have the same
authority and effect as if done by the Committee itself. Notwithstanding
anything in this Section 2 to the contrary, no action or determination made or
taken by any officer of TCF Financial on behalf of the Committee, and no action
or determination by the Committee affecting the amount payable under this Plan
to a participant or beneficiary, shall be entitled to any deference by a
reviewing court (i.e., judicial review of any such actions or determinations
shall be de novo).


9

--------------------------------------------------------------------------------





3.    Deferred Compensation Accounts.
Each Company shall establish on its books a separate account (“Account”),
including sub-accounts pursuant to Exhibit A hereto and Section 10 hereof, for
each of its Employees who becomes a participant in this Plan, and each such
Account shall be maintained as follows:
a.    Each Account shall be credited with the Deferred Amounts elected by the
Employee for whom such Account is established as of the date on which such
Deferred Amount would otherwise have been paid to the Employee. Separate
Accounts will be maintained for any Deferred Amounts that are payable at
different times or in different forms than other Deferred Amounts.
b.    Within 30 days after the date on which Deferred Amounts are credited to an
Employee’s Account, they shall have been deemed to have been invested in such
investments as shall be permitted by the Committee and as the Employee shall
direct, except that Deferred Amounts pertaining to TCF Stock awards shall always
be deemed to be invested in TCF Stock unless they are deemed to have been sold
pursuant to a Change in Control Diversification Election. Any investment
direction by an Employee shall be consistent with Section 10 and Exhibit A and
shall be irrevocable with respect to the calendar year to which it applies,
unless the Committee allows additional elections. While an Employee’s Account is
deemed to be so invested, it shall be credited with all interest, dividends
(whether in stock, cash, or other property), stock splits, or other property
that would have been received if the Deferred Amounts had actually been so
invested, except if an Employee has elected not to defer dividends. All cash
deemed to have been received with respect to investments deemed to have been
made for an Employee’s Account shall be deemed to be reinvested in such
investments as the Employee shall direct as of a date selected by the Committee,
which date shall be not more than 30 days after receipt of such direction, and
the balance credited to an Employee’s Account as of any date shall be equal to
the fair market value of the investments deemed to have been made for such
Account as of such date. Starting with Deferred Amounts elected for the year
2000 and after Accounts for each Employee shall be separately maintained on a
calendar year basis, with each year’s account (the “Class Year Account”)
reflecting only the Deferred Amounts of compensation earned in that year and the
investments in which the Deferred Amounts are deemed to be invested. All
Deferred Amounts elected before the year 2000, including deferrals of TCF Stock
awards made before that date, and the investments in which they are deemed to be
invested from time to time, shall be aggregated and maintained as a “Pre-2000
Account.”
c.    Although the value of an Employee’s Account is to be measured by the value
of and income from certain deemed investments, the Companies need not actually
make such investments. The value of and income from such investments are merely
a measuring device to determine the payments to be made to each Employee
hereunder. Each Employee, and each other recipient of an Employee’s Deferred
Amounts pursuant to Section 7, shall be and remain an unsecured general creditor
of the Company by which he is employed with respect to any payments due and
owing to such Employee hereunder. If a Company should from time to time, in its
discretion, actually purchase the investments deemed to have been made for an
Employee’s Account, either directly or through the trust described in Section 4,
such investments shall be solely for the Company’s or such trust’s own account,
and the Employees shall have no right, title or interest therein.
d.    Sub-accounts shall be maintained as provided in Exhibit A hereto and in
Section 10 hereof.
e.    Notwithstanding the provisions of Exhibit A and Section 10, in the event
of a Change in Control in which TCF Stock is exchanged for shares of a successor
company, or for cash, securities


10

--------------------------------------------------------------------------------





or other property, such that TCF Stock is no longer outstanding, each Employee
may make a one-time diversification election prior to the closing of the Change
in Control to have the assets then deemed to be held in the Employee’s TCF Stock
Account deemed to have been sold in an orderly liquidation after the closing and
the proceeds deemed to have been reinvested in such investments as the Employee
shall elect. If the Employee does not make such a diversification election, the
shares of TCF Stock that were deemed to have been allocated to the Employee’s
account upon the closing shall be deemed to have been exchanged for the same
consideration in the Change in Control as shares of TCF Stock generally receive
in the Change in Control. Any portion of such consideration consisting of
securities of a successor company will be allocated to the TCF Stock Account and
thereafter will be subject to the same restrictions on deemed sales as applied
to TCF Stock prior to the Change in Control. Any portion of such consideration
consisting of assets other than securities of a successor company will be
allocated to the Employee’s Diversified Account.
f.    An Employee’s right to direct the deemed investments of the Employee’s
Account shall continue during any period of distribution subsequent to the
Employee’s termination of employment in the same manner as if the Employee had
continued as an active Employee, although the Committee may, in its discretion,
add additional registered mutual funds or collective or common trust funds as
permissible deemed investments only for the Accounts of terminated Employees if
the Committee deems such funds to be particularly appropriate or suitable for
such Accounts.
g.    Sub-Accounts shall be maintained as provided in Exhibit A hereto and in
Section 10 hereof.
4.    Trust.
TCF Financial has established a trust (of the type commonly known as a “rabbi
trust”) to aid in the accumulation of assets for payment of Deferred Amounts.
The trust provides for separate accounts in the name of each Employee who has
elected a Deferred Amount. Each Company shall contribute to the trust such
amounts as are necessary to keep the separate accounts maintained for that
Company’s Employees sufficient at all times to pay in full all benefits payable
under the Plan with respect to such Company’s Employees, including, without
limitation, any liquidated damages payable to such Company’s Employees pursuant
to Section 9.f. In addition:
a.    TCF Financial may, in its sole discretion, require the Companies to
contribute additional amounts, which TCF Financial may direct the Trustee not to
credit to an account for any Employee, but instead to a general account for the
payment of Plan expenses; and
b.    within ten (10) business days following the occurrence of a Change in
Control, the Companies shall contribute an amount equal to 300% of the aggregate
expenses incurred by the Companies and the Trustee in administering the Plan and
the trust described in this Section 4 during the last full calendar year
immediately preceding the occurrence of the Change in Control, which amount
shall also be credited to a general account for the payment of Plan expenses. If
the aggregate expenses that were incurred by the Companies and the Trustee in
administering the Plan and the trust during the last full calendar year
immediately preceding the occurrence of the Change in Control cannot be
determined with reasonable certainty prior to the date on which this
contribution is due, the amount of the contribution shall be $150,000.
The assets of the trust shall be invested in accordance with the provisions of
the agreement or agreements pursuant to which the trust is maintained, which
agreement(s) shall be consistent with the terms of this Plan.


11

--------------------------------------------------------------------------------





The trustee of the trust (“Trustee”) shall be a corporate trustee independent of
the Companies. The trust assets shall remain subject to the claims of the
Companies’ general creditors.
5.    Payment of Deferred Amounts.
a.    Deferrals On or After January 1, 2000 (“Class Year Accounts”). For
Deferred Amounts of compensation earned on or after January 1, 2000 and of TCF
Stock awards made on or after that date, at the same time as the Employee elects
the Deferred Amounts for a calendar year, or for a TCF Stock Award, the Employee
shall also elect the timing and form of distribution of such Deferred Amounts
for that year, or for the TCF Stock award, from among the following options:
(I)    Upon a Date Certain. As to Deferred Amounts other than TCF Stock awards,
the Employee may designate the distribution to be either a lump sum or annual
installments (but no fewer than two and no more than 15) to be paid or to
commence on a date in a year designated by the Employee (“Date Certain”) either
before or after employment termination but in no event sooner than two calendar
years after the calendar year when the Deferred Amount was earned, subject to
the Committee’s designation of a uniform month and day for each year. For all
Deferred Amounts, the Employee may designate the distribution to be either a
lump sum or annual installments (but no fewer than two and no more than 15) to
be paid on or to commence on such Date Certain. Any distribution in annual
installments shall commence 30 days after the Date Certain with succeeding
installments paid thereafter on the date designated by the Committee in each
subsequent year. Each installment shall consist of the balance of the Employee’s
account at the end of the previous calendar year, multiplied by a fraction, the
numerator of which is 1 and the denominator of which is the number of
installments remaining to be paid. Distributions of amounts credited to the
Employee’s TCF Stock account shall be made in whole shares of TCF Stock
(disregarding any shares in suspense or unvested as of the end of the calendar
year). Distributions of amounts credited to the Employee’s Diversified Account
shall be made in cash. Distributions shall be charged first to any available
cash that is deemed to be held in the Employee’s Account and, to the extent such
cash is not sufficient to cover the distribution, pro rata to the TCF Stock
Account and the Diversified Account (by liquidating pro rata portions of each
deemed investment in the Diversified Account).
(II)    Upon Disability. The Employee may designate an alternative distribution
in the event of Disability, as defined in this Plan, in the form of either a
lump sum or annual installments (but no fewer than two and no more than 15) to
be paid or to commence 30 days after such Disability occurs. The determination
of payments and installments, including the distribution of only whole shares of
TCF Stock with respect to amounts credited to the TCF Stock account, shall be
the same as under the preceding paragraph (I).
(III)    Upon Other Termination of Employment, Including Retirement and Death.
The Employee may designate an alternative distribution in the event of a
termination of employment, including retirement, in the form of either a lump
sum or annual installments (but no fewer than two and no more than 15) to be
paid or to commence 30 days after such termination of employment occurs. The
determination of payments and installments, including the distribution of only
whole shares of TCF Stock with respect to amounts credited to the TCF Stock
account, shall be the same as under the preceding paragraph (I).
(IV)    Upon a Change in Control. The Employee may designate an alternative
distribution in the event of a Change in Control (as defined in Section 5.j.) in
the form of


12

--------------------------------------------------------------------------------





either a lump sum or annual installments (but no fewer than two and no more than
15) to be paid or, in the case of annual installments, to commence 30 days after
the one year anniversary of the closing of such Change in Control. The
determination of payments and installments, including the distribution of only
whole shares of TCF Stock from the TCF Stock account, shall be the same as under
the preceding paragraph (I).
b.    Pre-2000 Account. Not later than 30 days after an Employee’s “Distribution
Event” (as defined herein), the Trustee shall commence distribution of the
amounts credited to such Employee’s Pre-2000 Account. Notwithstanding the
foregoing sentence, if an Employee’s distribution requires Committee action then
the commencement of distributions shall occur not later than 30 days after such
Committee action or, if later, after the Employee’s Distribution Event.
Provided, that the Committee shall take any action required of it no later than
its next regularly scheduled meeting after the Employee’s Distribution Event. An
Employee’s “Distribution Event” is the first to occur of the following: (i)
termination of employment; (ii) disability or (iii) the date one year after a
Change in Control (as defined herein). Commencing within such 30 day period, the
balance credited to the Employee’s Account shall be paid as follows.
15-Year Payment Schedule Subject to Acceleration by Committee. For distributions
not subject to Section 5.c., d., or k., payment of the Employee’s Pre-2000
Account shall be in fifteen annual installments unless the Committee approves a
different schedule or the Employee’s account is subject to the last paragraph of
this Section 5.b. The Committee may determine on a case by case basis to approve
a different payment schedule for an Employee after taking into account whether
the Employee has executed or will execute a non-competition agreement in form
and scope reasonably acceptable to the Committee. The Committee may also
consider such other factors as the Committee considers appropriate in each case.
Any alternative payment schedule the Committee approves under this Section 5.b.
may be in the form of installments over such period as the Committee selects, in
the form of a lump sum, or any combination of installments and lump sum
payments. For distributions from the Accounts of Employees who did not consent
to the terms of this Section 5.b., the balance in the Account shall be paid as
provided at the end of this section.
(I)    The first payment under Section 5.b. shall be paid on a date the
Committee selects which is no later than 30 days after the Committee’s direction
as to the form and timing of distributions is made or, if later, 30 days after
the Employee’s Distribution Event. If no date is selected, the first payment
shall be on the date that is the later of 30 days after the Committee’s action
or 30 days after the Employee’s Distribution Event. Succeeding installments (if
any) shall be paid on January 31 of each calendar year following the calendar
year in which the first payment was made.
(II)    Each payment shall be made in cash or in kind as the Committee, in its
discretion, shall determine except that distributions of amounts credited to an
Employee’s TCF Stock Account shall be distributed in the form of TCF Stock. If
the Committee makes no instruction, distributions of amounts credited to an
Employee’s Account that are deemed to be invested in assets other than TCF Stock
shall be distributed in the form of cash. Annual installments are intended to be
substantially equal in value. To that end, each annual distribution shall be
determined as follows. The amount credited to Employee’s Account, as reported on
the latest available account statement, shall be multiplied by a fraction, the
numerator of which is one and the denominator of which is the number if
installments remaining to be paid, including the current installment. The value
of any portion of the account distributed in cash shall be equal to the cash
that would have been received if the assets in


13

--------------------------------------------------------------------------------





which the Account was deemed to have been invested had been liquidated on the
latest practicable date prior to the distribution date.
(III)    Notwithstanding the foregoing subparagraph (I), an Employee who has
terminated employment and commenced receiving payments may elect each year to
have the payment otherwise due on January 31 of the next succeeding year paid as
monthly installments instead, with each payment made on the last day of each
month. Any such election shall be made in writing and delivered to the Committee
on or before December 1 prior to any year for which it is to be effective. Such
election may also indicate the assets to be deemed to have been liquidated in
connection with each monthly payment (subject to the requirement that
distributions of amounts credited to an Employee’s TCF Stock Account must be
distributed in the form of whole shares of TCF Stock). The amount of each
monthly payment shall be equal to the amount that would otherwise be paid in one
payment in January, divided by 12. Any assets that must be deemed to have been
liquidated in order to pay monthly benefits shall be deemed to have been
liquidated on the last practicable date prior to the installment’s payment date.
In no event shall this subparagraph be construed as allowing the executive to
lengthen or shorten the number of years over which his or her benefits will be
paid; the election herein pertains only to timing of payments within a year.
Pre-2000 Account: Lump Sum Payment. For an Employee’s Pre-2000 Account,
distributions to Employees who did not consent to the foregoing terms of Section
5.b. at the time such provisions were added to the Plan in 1996, shall occur on
or about the 30th day after the Employee’s Distribution Event. Distribution
shall consist of a single lump sum equal to the total value of the Employee’s
Pre-2000 Account, unless the termination of employment was due to retirement or
disability (as defined herein), in which case the distribution shall be in five
annual installments. However, the Committee shall reduce the number of the
installments if necessary to provide for annual payments of at least $15,000. In
addition, if the value of the Employee’s Account is less than $15,000 as of any
annual installment payment date, the Account shall be paid in full as of such
installment payment date. Distributions shall be in the form of cash, except
that any portion of the Account that is deemed to be invested in TCF Stock shall
be distributed in the form of whole shares of TCF Stock. The value of any
portion of the account distributed in cash shall be equal to the cash that would
have been received if the assets in which such portion of the Account was deemed
to be invested had been liquidated by the Trustee on the latest practicable date
prior to the distribution date.
c.    Overriding Lump Sum Distribution in Exchange for Non-Competition Covenant
or Reduction in Account Balance. Effective on and after September 30, 1998, each
Employee who so elects in accordance with this paragraph c. and who has had a
Distribution Event shall be entitled to elect to receive a lump sum form of
distribution of either the Pre-2000 Account or any Class Year Account. A lump
sum distribution shall consist of a single distribution of the entire value of
the Employee’s Pre-2000 or Class Year Account (unless the Employee elects to
apply the election to only the portion of the Account that is deemed to be
invested in TCF Stock or to only the portion of the Account that is deemed to be
invested in assets other than TCF Stock) on or about 30 days after the later of
the Employee’s Distribution Event or the date on which the Employee’s election
is filed with TCF Financial. The distribution shall be in the form of cash,
except that any portion of the Employee’s Account that is deemed to be invested
in TCF Stock shall be distributed in the form of whole shares of TCF Stock. The
value of any portion of the Account distributed in cash shall be equal to the
cash that would have been received if the assets in which such portion of the
Account was deemed to be invested had been liquidated by the Trustee on the
latest practicable date prior to the distribution date. An Employee’s election
under this paragraph c. may occur at any time prior to or after the


14

--------------------------------------------------------------------------------





commencement of distributions to such Employee. If distributions have already
commenced, such election shall apply only to the balance of the Employee’s
Account at the time of the election. The election shall be made on such form as
TCF Financial reasonably requires and shall be accompanied by whichever of the
following the Employee elects to provide: (a) a noncompetition agreement having
a value as of the Committee’s action date, equal to at least 10% of the
then-current value of the Employee’s Account; (b) the Employee’s written
acceptance of a reduction by 10% in the Employee’s Account; or (c) the
Employee’s written acceptance of a reduction by less than 10% in the Employee’s
Account and a non-competition agreement having a value as of the Committee’s
action date equal to at least the difference between 10% of the then-current
value of the Employee’s Account and the reduction accepted in writing by the
Employee.
d.    Change in Control Distribution. In the event of a Change in Control (as
defined in this Plan) all Pre-2000 Accounts in the Plan will be distributed to
all Employees. If the Employee’s Pre-2000 Account is subject to Section 5.b.,
distribution will be in the form required by Section 5.b. If the Employee elects
to have Section 5.c. apply to the Pre-2000 Account, however, then distribution
will be in the form of a lump sum. Any election to apply Section 5.c. to an
Account in connection with a Change in Control shall meet the requirements of
Section 5.c. The first payment, or the lump sum payment, whichever applies, of a
Pre-2000 Account shall occur on or about 30 days after the earlier of (i) the
date one year after the Change in Control, or (ii) the date of the Employee’s
termination of employment or disability. Any shares of TCF Stock (or securities
of a successor company exchanged for TCF Stock) that are deemed to be held in
the TCF Stock Account shall be distributed in the form of investment in which
they are then deemed to be held. The value of any distribution from the
Diversified Account distributed in cash shall be equal to the cash that would
have been received if the assets in which the Diversified Account was deemed to
be invested had been liquidated by the Trustee on the latest practicable date
prior to the distribution date. Notwithstanding anything in this Section 5.d. to
the contrary, if at least twelve months prior to the earlier of: (A) the date on
which a Change in Control occurs; or (B) the date on which a definitive
agreement pursuant to which a Change in Control occurs is signed by all parties,
an Employee files a written election with the Committee to have his or her
Pre-2000 Account in the Plan distributed on a Date Certain in accordance with
rules substantially similar to those described in Section 5.a.(I) or upon
termination of employment in accordance with rules substantially similar to
those described in Section 5.a.(III), the Employee’s Pre-2000 Account shall be
distributed in accordance with the Employee’s last timely written election to
that effect and not in accordance with the default rules of this Section 5.d.
Notwithstanding anything in this Section 5.d. to the contrary, if at least
twelve months prior to a Change in Control an Employee files a written election
with the Committee to have his or her Pre-2000 Account in the Plan distributed
on a Date Certain in accordance with rules substantially similar to those
described in Section 5.a.(I) or upon termination of employment in accordance
with rules substantially similar to those described in Section 5.a(III), the
Employee’s Pre-2000 Account shall be distributed in accordance with the
Employee’s last timely written election to that effect and not in accordance
with the default rules of this Section 5.d. In the event of a Change in Control,
all Class Year Accounts of an Employee shall be distributed to the Employee if
he or she so elected, at the time and in the manner elected under Section 5.a.
at the time the Class Year Account was deferred. If the Employee subsequently
elects to have Section 5.c. apply to the Class Year Account, however, then
distribution shall be in the form of a lump sum.
e.    For purposes of this section, an Employee’s employment is considered to
terminate as of the date which is the later of (i) Employee’s last date of
service for the Company, or (ii) the last date on which there is an employment
relationship between the Employee and a Company.


15

--------------------------------------------------------------------------------





f.    For purposes of this section, an Employee is disabled as of the date the
Employee is eligible for payments under the long term disability plan of a
Company.
g.    In the event installment payments commence and any installments are unpaid
at the time of Employee’s death, the payments shall be made at the times and in
such amounts as if Employee were living to the persons specified in Section 7.a.
h.    For purposes of this section, an Employee’s termination of employment is a
retirement if so determined by the Committee under all the facts and
circumstances.
i.    For purposes of this Section 5, the value of a non-competition agreement
shall be determined in all cases on the basis of an independent appraisal,
unless such an appraisal is deemed unnecessary by both the Committee and the
Employee.
j.    For purposes of this Plan, a Change in Control shall be deemed to have
occurred if (i) any “person” as defined in Sections 13.d. and 14.d. of the
Securities Exchange Act of 1934 (the “Exchange Act”) is or becomes the
“beneficial owner” as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of securities of TCF Financial representing fifty percent (50%) or
more of the combined voting power of TCF Financial’s then outstanding securities
(for purposes of this clause (i), the term “beneficial owner” does not include
any employee benefit plan maintained by TCF Financial that invests in TCF
Financial’s voting securities); or (ii) during any period of two (2) consecutive
years there shall cease to be a majority of the Board comprised as follows:
individuals who at the beginning of such period constitute the Board or new
directors whose nomination for election by the company’s shareholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved; or (iii) the
shareholders of TCF Financial approve a merger or consolidation of TCF Financial
with any other corporation, other than a merger or consolidation which would
result in the voting securities of TCF Financial outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of TCF Financial or
such surviving entity outstanding immediately after such merger or
consolidation, or the shareholders of TCF Financial approve a plan of complete
liquidation of TCF Financial or an agreement for the sale or disposition by TCF
Financial of all or substantially all TCF Financial’s assets; provided, however,
that no Change in Control will be deemed to have occurred if such merger,
consolidation, sale or disposition of assets, or liquidation is not subsequently
consummated. The date of a Change in Control, for purposes of this Plan, is the
date on which the Change in Control is consummated.
k.    Notwithstanding any other provision of this Section 5 or any payment
schedule approved by the Committee pursuant to this Section 5 and regardless of
whether payments have commenced under this Section 5, in the event that the
Internal Revenue Service should finally determine with respect to an Employee
who has terminated employment with a Company that part or all of the value of
the Employee’s Deferred Amounts or Plan Account which has not actually been
distributed to the Employee, or that part or all of a separate account that has
been established for the Employee under a trust described in Section 4, is
nevertheless required to be included in the Employee’s gross income for federal
and/or State income tax purposes, then the Deferred Amounts or the Account or
the part thereof that was determined to be includible in gross income shall be
distributed to the Employee in a lump sum as soon as practicable after such
determination without any action or approval by the Committee. A “final
determination” of the Internal Revenue Service for purposes of this Section 5.k.
is a determination in writing by said Service ordering the payment


16

--------------------------------------------------------------------------------





of additional tax, reporting of additional gross income or otherwise requiring
Plan amounts to be included in gross income, which is not appealable or which
the Employee does not appeal within the time prescribed for appeals.
l.    Effective for distributions commencing on or after May 16, 2001, an
Eligible Employee may elect to have benefits due under this Plan distributed in
any one of the forms allowed by the Plan, provided that the election is in
writing and is executed and delivered to TCF Financial or to its Corporate
Secretary (or designee) on behalf of TCF Financial, prior to the Employee’s
termination of employment and no later than one year (365 days) before such
Employee’s distribution event.
m.    Notwithstanding the foregoing, with respect to any amounts deferred by
Participants under the Plan on or before December 31, 2004, but which were not
earned and vested (as defined under IRC § 409A) on that date, such amounts shall
be separately accounted for under the Plan and shall be distributed to the
Participant in a lump sum form of distribution no sooner than six months after
the earliest to occur of the following: such Participant’s termination of
employment, financial emergency (as defined in IRC § 409A), disability or death,
previously-elected date certain, the termination of the Plan (to the extent IRC
§ 409A permits distributions on Plan termination), change in control (to the
extent IRC § 409A permits distributions upon a change in control) or any other
distribution event under the Plan which is a permitted distribution event under
IRC § 409A.
6.    Emergency Payments. In the event of an “unforeseeable emergency” as
determined hereafter, the Committee may determine the amounts payable under
Section 5 hereof and pay all or a part of such amounts without regard to the
payment dates provided in Section 5 to the extent the Committee determines that
such action is necessary in light of immediate and heavy needs of the Employee
(or his beneficiary) occasioned by severe financial hardship. For the purposes
of this Section 6, an “unforeseeable emergency” is a severe financial hardship
to the Employee resulting from a sudden and unexpected illness or accident of
the Employee or beneficiary, or of a dependent (as defined in Section 152(a) of
the Internal Revenue Code of 1986, as amended) of the Employee or beneficiary,
loss of the Employee’s or beneficiary’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Employee or beneficiary. Payments shall not be
made pursuant to this Section 6 to the extent that such hardship is or may be
relieved: (a) through reimbursement or compensation by insurance or otherwise,
(b) by liquidation of the Employee’s or beneficiary’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or
(c) by cessation of the Employee’s deferrals under the Plan. Such action shall
be taken only if Employee (or Employee’s legal representatives or successors)
signs an application describing fully the circumstances which are deemed to
justify the payment, together with an estimate of the amounts necessary to
prevent such hardship, which application shall be approved by the Committee
after making such inquiries as the Committee deems necessary or appropriate.
7.    Method of Payments.
a.    In the event of Employee’s death, payments shall be made to the persons
(including a trustee or trustees) named in the last written instrument signed by
Employee and received by the Committee prior to Employee’s death, or if Employee
fails to so name any person, the amounts shall be paid to Employee’s estate or
the appropriate distributee thereof. The Committee, the Companies, and the
Trustee shall be fully protected in making any payments due hereunder in
accordance with what the Committee believes to be such last written instrument
received by it.
b.    Payments due to a legally incompetent person may be made in such of the
following ways as the Committee shall determine:


17

--------------------------------------------------------------------------------





i.    directly to such incompetent person,
ii.    to the legal representative of such incompetent person, or
iii.    to some near relative of the incompetent person to be used for the
latter’s benefit.
c.    Except as otherwise provided in Sections 7.a. and b., all payments to
persons entitled to benefits hereunder shall be made to such persons in person
or upon their personal receipt or endorsement, and shall not be grantable,
transferable, or otherwise assignable in anticipation of payment thereof, in
whole or in part, by the voluntary or involuntary acts of any such persons, or
by operation of law, and shall not be pledged, encumbered, or otherwise liable
or taken for any obligation of such person.
d.    All payments to persons entitled to benefits hereunder shall be made out
of the general assets, and shall be the sole obligations, of the Company(ies) by
which the Eligible Employee was employed, except to the extent that such
payments are made out of the trust described in Section 4.
e.    Unless commenced earlier at the direction of the Committee or suspended
due to a Company’s Insolvency, payments from the trust described in Section 4
shall be commenced by the Trustee (without the need for further instructions
from the Committee) in accordance with the most recent payment instructions
provided by the Committee after the Trustee (i) acquires actual knowledge of the
occurrence of an event that requires payment to commence (a “payment event”),
(ii) is notified by the Committee that a payment event has occurred, (iii)
determines (in the absence of actual knowledge and any notice from the
Committee) that a Change in Control has occurred as defined in Section 5.j. of
this Plan, or (iv) in the case of a participant’s termination of employment, is
notified in writing by the participant that the participant’s termination of
employment has occurred. The Trustee shall make a determination with respect to
whether a Change in Control has occurred if the Trustee receives notice that a
Change in Control may have occurred from any source other than the Committee.
Promptly after receiving such notice of a possible Change in Control, the
Trustee shall request from the Committee all information relevant to the
Trustee’s determination. If the Committee fails to provide information
sufficient to demonstrate the absence of a Change in Control within 30 days
after the Trustee’s request, and the other information received by the Trustee
indicates that a Change in Control has occurred, the Trustee shall commence
payment of accounts (that are not payable earlier) in the manner required upon
the occurrence of a Change in Control.
f.    Payments made by the Trustee from an account established for a participant
shall be debited against such account and shall cease when the balance credited
to the account has been reduced to zero or if earlier, when the Trustee
determines, based upon its review of the records of the Plan, that payment of
any additional amounts from the participant’s account will result in the payment
of benefits in excess of those required under the Plan. The Trustee shall have
no obligation to perform such a review and consider such a determination until
after (i) the Committee notifies the Trustee and the participant (or, if the
participant has died, the participant’s beneficiary) of the potential excess
payment, (ii) the Trustee has been provided with all Plan records that may be
reasonably required by the Trustee to make its determination, and (iii) the
participant (or beneficiary) has had a reasonable time (not less than 30 days)
to respond. Pending its determination, the Trustee shall continue payment of the
affected account(s) in accordance with the applicable payment instructions.
8.    Claims Procedures.


18

--------------------------------------------------------------------------------





a.    If a claim for benefits made by any person (the “Applicant”) is denied,
the Committee shall furnish to the Applicant within 90 days after its receipt of
such claim (or within 180 days after such receipt if special circumstances
require an extension of time) a written notice which: (i) specifies the reasons
for the denial, (ii) refers to the pertinent provisions of the Plan on which the
denial is based, (iii) describes any additional material or information
necessary for the perfection of the claim and explains why such material or
information is necessary, and (iv) explains the claim review procedures.
b.    Upon the written request of the Applicant submitted within 60 days after
his receipt of such written notice, the Committee shall afford the Applicant a
full and fair review of the decision denying the claim and, if so requested: (i)
permit the Applicant to review any documents which are pertinent to the claim,
(ii) permit the Applicant to submit to the Committee issues and comments in
writing, and (iii) afford the Applicant an opportunity to meet with a quorum of
the Committee as a part of the review procedure.
c.    Within 60 days after its receipt of a request for review (or within 120
days after such receipt if special circumstances, such as the need to hold a
hearing, require an extension of time) the Committee shall notify the Applicant
in writing of its decision and the reasons for its decision and shall refer the
Applicant to the provisions of the Plan which form the basis for its decision.
9.    Miscellaneous.
a.    Except as limited by Section 7.c. and except that an Employee shall have a
continuing power to designate a new recipient in the event of Employee’s death
at any time prior to such death without the consent or approval of any person
theretofore named as Employee’s recipient by an instrument meeting the
requirements of Section 7.a., this document shall be binding upon and inure to
the benefit of each Company, the Employees, their legal representatives,
successors and assigns, and all persons entitled to benefits hereunder.
b.    Any notice given in connection with this document shall be in writing and
shall be delivered in person or by registered mail or overnight delivery
service, return receipt requested. Any notice given by registered mail or
overnight delivery service shall be deemed to have been given upon the date of
delivery indicated on the return receipt, if correctly addressed.
c.    Nothing in this document shall interfere with the rights of any Employee
to participate or share in any profit sharing or pension plan which is now in
force or which may at some future time become a recognized plan of any Company.
d.    Nothing in this document shall be construed as an employment agreement nor
as in any way impairing the right of any Company to terminate an Employee’s
employment at will.
e.    This Plan constitutes a mere promise by the Companies to make benefit
payments in the future, and it is intended to be unfunded for tax purposes and
for the purposes of Title I of ERISA. The rights of an Employee or beneficiary
to receive benefit payments hereunder are solely those of an unsecured general
creditor.
f.    Amounts that are paid more than 30 days after the later of the date on
which they are due according to the terms of this Plan or the date on which a
written claim for such amounts is received by the Committee shall incur interest
at the rate of fifteen percent per annum (eighteen percent per annum if the
payment occurs after a Change in Control) from date as of which payment


19

--------------------------------------------------------------------------------





was due. In addition, if all or any portion of the distribution is payable in
the form of TCF Financial stock, and the value of such stock at the time of
distribution is less than its value on the the date as of which payment was due,
the payee shall be entitled to liquidated damages equal to 100% (120% if the
payment occurs after a Change in Control) of the aggregate difference in value
between the value of the distributed shares on the date their distribution was
due (without regard to the 30-day grace period) and the value of the distributed
shares on the actual date of distribution.
g.    Any costs or attorneys’ fees incurred by a participant or beneficiary in
connection with the collection of benefits that were not timely paid under this
Plan shall be reimbursed by the Companies.
h.    Notwithstanding anything in this Plan to the contrary, effective January
1, 2003, if the beneficiary of a participant is not the participant’s spouse,
the payment to that beneficiary shall be made in the form of an immediate lump
sum distribution of the entire portion of the participant’s account payable to
that beneficiary, without regard to any outstanding installment payment
election.
10.    Investment Elections by Employees; Deferred TCF Stock Awards.
a.    Employees may elect to have investments that have been deemed to have been
made in their Deferred Compensation Accounts under Section 3 or 4 deemed to have
been liquidated and reinvested as directed, provided that any investment
election shall be exercised in writing by the Employee and approved by the
Committee or its approved representative under such terms and conditions as the
Committee deems appropriate (Exhibit A to this Plan), and further provided, that
on and after September 30, 1998 any deemed investments in TCF Stock shall be
subject to paragraph b of this Section 10.
b.    If an Employee directs or retains any deemed investment in shares of TCF
Stock on or after September 30, 1998, or defers an award of TCF Stock, the
Employee’s Account shall include a TCF Stock Account which shall operate as
follows:
i.    All shares of TCF Stock that were deemed to have been held in the
Employee’s Account on September 30, 1998 (excluding any shares held unvested
pursuant to paragraph c of this section) shall be allocated on that date to the
Employee’s TCF Stock Account and the fixed number of shares so allocated shall
be the beginning balance of the TCF Stock Account.
ii.    Thereafter, the TCF Stock Account shall be increased by the number of
shares, if any, of TCF Stock purchased (or deemed to be purchased) from Deferred
Amounts or from dividends (other than nondeferred dividends) and/or interest
pursuant to the Employee’s directions under Section 3 of this Plan and by any
shares of TCF Stock becoming vested, as provided in paragraph c of this section.
iii.    The balance of shares of the TCF Stock Account shall in no event be
decreased.
iv.    Shares allocated to the Employee’s TCF Stock Account shall be subject to
all of the restrictions and other provisions of this Committee’s action dated
8-24-98 establishing separate accounts for TCF Stock as compared to non-TCF
Stock assets.
v.    Notwithstanding the following, effective January 1, 2005 no further
elections shall be allowed under section 10.b.v of this Plan as provided in
Exhibit D. An employee’s


20

--------------------------------------------------------------------------------





last election before December 31, 2004 shall remain in effect until the
employee’s entire account is distributed.
c.    Deferred Amounts consisting of TCF Stock awards shall be held unallocated
until such time as the shares vest in accordance with the terms of the award
agreement. As of the date any such shares become vested, the number of shares
vesting shall be allocated to the Employee’s Account and shall thereafter become
subject to distribution the same as any other shares of TCF Stock in which the
TCF Stock account is deemed invested. Any cash dividends paid on unvested shares
of TCF Stock, if such dividends have been deferred by the Employee, shall be
allocated to the Employee’s account and deemed invested as directed by the
Employee. Any stock dividends paid on unvested shares of TCF Stock, if such
dividends have been deferred by the Employee, shall be allocated to the
Employees’ TCF Stock account and increase the TCF Stock account balance unless
such dividends are in the nature of a stock split, in which case they shall be
held unallocated until such time as the award vests.
11.    Termination or Amendment. This Plan may be amended at any time and from
time to time upon the approval of the Board of Directors of TCF Financial;
provided, however, that no amendment shall be effective unless it has the
written consent of all participants, all participants who are former employees
but who are entitled to benefits under the Plan, and all beneficiaries of
deceased participants who are entitled to benefits under the Plan. In the event
that all of the Plan’s participants and beneficiaries do not consent to a
proposed amendment, such amendment shall not take effect but the Plan Accounts
of the consenting participants and beneficiaries shall be transferred to a
separate plan that is identical to this Plan in all respects except that it may
include the proposed amendment. The Board of Directors may terminate this Plan
in its discretion, except that any such termination shall require the written
consent of all participants, all participants who are former employees but who
are entitled to benefits under the Plan, and all beneficiaries of deceased
participants who are entitled to benefits under the Plan, unless it is an
automatic termination of the Plan under section 5.k. hereof. In the event that
all of the Plan’s participants and beneficiaries do not consent to a proposed
termination of the Plan, the Plan shall terminate as to the consenting
participants and beneficiaries and shall continue in effect for the participants
and beneficiaries who do not consent.



EXHIBIT A of APPENDIX A
(Action of 16b-3 Sub-Committee of the Personnel Committee Establishing TCF Stock
Accounts and Diversified Accounts effective as of September 30, 1998 and as
amended effective as of January 1, 2000)
1.    Effective as of September 30, 1998 (the “Effective Date”), each
participant’s Account in the Plan shall be divided into two sub-accounts: a “TCF
Stock Account” and a “Diversified Account.” All shares of common stock of TCF
Financial (“TCF Stock”) that are deemed to be held in a participant’s Account on
the Effective Date shall be allocated as of that Date to the Participant’s TCF
Stock Account. All other investments that are deemed to be held in a
participant’s Account on the Effective Date shall be allocated as of that Date
to the participant’s Diversified Account. Thereafter, the Sub-Accounts shall
operate as follows:
a.    The TCF Stock Account shall be deemed to be invested solely in shares of
TCF Stock (and in cash or cash equivalent money market funds for fractional
shares or for funds held temporarily prior to investment). The Diversified
Account shall not at any time be deemed to be invested in any shares of TCF
Stock. Except as permitted by paragraph e, below, no transfer of assets will be
permitted from the TCF Stock Account to the Diversified Account or from the
Diversified Account to the TCF Stock Account.


21

--------------------------------------------------------------------------------





b.    A participant’s TCF Stock Account shall be deemed to be invested in all
shares of TCF Stock allocated to it on or after the Effective Date and such
shares shall not be subject to any deemed sale, transfer, assignment, pledge or
other hypothecation in any manner. Upon the occurrence of a Distribution Event
(as defined in the Plans) the distributions from the Plan to the participant
with respect to such shares will be made in an in-kind distribution pursuant to
the terms of the Plan.
c.    The Diversified Account shall not at any time be deemed to purchase or
invest in any shares of TCF Stock, but shall be deemed to invest in such
investments as the participant directs and as the Committee permits from time to
time.
d.    Any new Deferred Amounts for a participant after the Effective Date shall
be allocated to either the participant’s TCF Stock Account or to such
participant’s Diversified Account, as the participant shall direct in an
irrevocable election filed before the beginning of each calendar year and
applicable throughout the calendar year. The Deferred Amounts shall be credited
to the applicable sub-Account as of the same date that they are otherwise
credited to the participant’s Account under Section 3.a. of the Plan.
e.    Dividends deemed to have been generated by a participant’s TCF Stock
Account and which are deferred shall be deemed to have been reinvested in the
TCF Stock Account, or in the Diversified Account, as the participant directs in
an irrevocable election filed before the beginning of each calendar year and
applicable throughout the calendar year. Any interest or dividends deemed to
have been generated by a participant’s Diversified Account shall be deemed to
have been reinvested in the Diversified Account, or in the participant’s TCF
Stock Account, as the participant directs in an irrevocable election filed
before the beginning of each calendar year and applicable throughout the
calendar year, unless management determines that the deemed reinvestment of
interest and dividends within or from the Diversified Account is not
administratively feasible. If the participant does not file an election with
respect to the investment of interest and/or dividends, all interest and
dividends shall be deemed to have been reinvested in the asset that generated
them.



EXHIBIT B of APPENDIX A
RE: IRS NOTICE 2000-56
Notwithstanding anything to the contrary in the Plan or Trust, effective on and
after May 16, 2001, TCF Financial stock or other assets contributed to the Trust
by TCF Financial or any other Company for the benefit of employees or service
providers of TCF Financial or such Company are subject to the claims of
creditors (in the event of insolvency) of both TCF Financial and such Company.
In addition, such stock and assets are subject to the claims of creditors (in
the event of insolvency) of any Company from which benefits are due to a
participant or beneficiary under the terms of the Plan. Nothing in this Exhibit
B, however, shall relieve any Company of its obligation to pay any benefits due
from the Company to a participant or beneficiary under the terms of the Plan.
Notwithstanding anything to the contrary in the Plan or Trust, effective on and
after May 16, 2001, any TCF Financial stock or other assets not transferred to a
Company’s employees or their beneficiaries will revert to TCF Financial upon
termination of the Trust.



EXHIBIT C of APPENDIX A




22

--------------------------------------------------------------------------------





DISTRIBUTION PROCEDURES
(10-03-01)
Covered Plans. These Procedures have been adopted as Appendices to the following
plans: Executive, Senior Officer, and Winthrop Deferred Compensation Plans and
Supplemental Employees Retirement Plan (“SERP”) - 401-k Plan Portion.
Timing of Distribution (Lump Sum vs. Installment). As elected by the employee at
the time of joining the plan. Superseding elections may be made at any time up
to one year prior to distribution.
•
Lump Sum -- 30 days after “distribution event” (usually, termination of
employment).

•
Installments -- First installment is 30 days after distribution event.
Subsequent installments on February 15th of each succeeding year. Each
installment amount is determined by multiplying the account balance on 12/31 of
previous year by a fraction of 1/number of remaining installments.

Form of Distribution -- Stock or Cash
If Your Account is 100% TCF Stock.
If Your Account Contains both TCF Stock and Diversified Account.
If Your Account is 100% Diversified Account.
The distribution will be settled entirely in whole shares of TCF Stock (plus
cash for any fractional share).
Automatic Method - Cash first, then pro rata: The distribution will be deducted
first from any cash/money market balances in your plan account, then pro rata
from TCF Stock and Diversified Plan Account balances. TCF Stock portion will be
made in whole shares of TCF Stock (with cash for any fractional share).
Diversified Account portion will be paid in cash equal to its value on February
15th.
Automatic Method -- Cash first, then pro rata: The distribution will be deducted
first from any cash/money market balances in your plan account, then pro rata
from the deemed investments in your Diversified Account. The distribution will
be paid in cash equal to the value on February 15th of the deemed investments
from which it was deducted.
 
Alternative Elections: 1. You may direct the deemed sale of non-TCF stock assets
to provide cash for the distribution. 2. You may specifically designate the
assets to apply to the distribution. (Example: You specify 100% of the
distribution will come from the Diversified Account).
Alternative Elections: 1. You may direct the deemed sale of assets to provide
cash for the distribution. 2. You may specifically designate the assets to apply
to the distribution. (Example: You specify 100% of the distribution will come
from one particular investment in the Diversified Account).
 
Election Deadline: December 31 of the previous year.
Election Deadline: December 31 of the previous year.



23

--------------------------------------------------------------------------------





Tax Withholding
Automatic Method of Withholding -- Net Pro rata Against the Distribution: The
minimum required withholding (28% federal plus applicable state percentage) will
be deducted from each part of the distribution on a pro rata basis by type of
asset. Valuation for both the income reported and the withholding will be based
on deemed sale price of the investment on February 15th.
Alternative Election -- Pay by Check: You may elect to pay the withholding by
check. TCF Legal will calculate the amount due on February 15th based on average
market values on that date. TCF Legal must receive check before the distribution
will be forwarded to you.
Alternative Election -- Specify Netting: You may elect to net the withholding
against the distribution on some basis other than pro rata. (Example: You
specify that 100% of withholding will come from the Diversified Account portion
of the distribution.)
 
Election Deadline - December 31 of the previous year.
Election Deadline - December 31 of the previous year.

•
Distributions will be sent by U.S. Mail to your home address on file with the
TCF Legal Department unless you have provided other delivery instructions in
writing. If you have a stock brokerage account, distributions can be sent to it
on a same day basis.

•
These procedures are subject to interpretation and application by the company,
whose interpretation is final.






EXHIBIT D of APPENDIX A


FREEZING OF PLAN AND OTHER AMENDMENTS
UNDER INTERNAL REVENUE CODE § 409A


(01-05-05)


Effective January 1, 2005, no further deferral elections shall be allowed under
section 1 of this Senior Officer Deferred Compensation Plan and no further
elections shall be allowed under section 10.b.v of the Plan.
The Company may offer elections to Plan participants during the calendar year
2005 under terms authorized by IRC § 409A to revoke or cancel their previous
elections on amounts previously deferred that were not “earned and vested” on
December 31, 2004 (as defined under IRC § 409A or regulations issued thereunder)
as provided in new Plan section 1 and may allow participants to elect whether or
not to pay tax withholding on any shares distributed to them by netting the tax
withholding due against the shares, provided any such election is made no less
than 6 days before the shares are distributed (it being the intention that such
election will be exempt from matching under Rule 16b-3).
Any amounts not earned and vested on December 31, 2004 (as defined in the
previous paragraph) and for which deferral is not revoked or cancelled under the
new Plan section 1 shall be subject to the new Plan section 5.m.
This Exhibit D is not intended to add any options or enhancements to the Plan
nor to in any other way constitute a “material modification” (as defined in IRC
§ 409A and in regulations issued thereunder) to the Plan. Any and all
interpretations of this Exhibit D (and the sections added by this Exhibit D to
the Plan)


24

--------------------------------------------------------------------------------





shall be construed consistent with this intent. The Plan continues in effect
with respect to amounts deferred under the Plan for the years 2004 and before
which were earned and vested on or before December 31, 2004. The Plan is not
subject to IRC § 409A or regulations issued thereunder except with respect to
any amounts that were not earned and vested, as defined pursuant to IRC § 409A,
by December 31, 2004.



APPENDIX B


WINTHROP RESOURCES CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN
(As Amended and Restated through January 24, 2005)
1.    Deferral of Incentive Compensation, Salaries and Stock Awards. As provided
in Exhibit D, effective for salaries and incentive compensation earned on or
after January 1, 2005 and stock grants awarded after that date, no deferral
elections shall be allowed under section 1 of this Plan as a result of Internal
Revenue Code § 409A (“IRC § 409A”). Incentive compensation earned in 2004 (but
paid in 2005) and stock awards made and deferred under this Plan prior to
January 1, 2005 but which were not “earned and vested” (as defined in
regulations issued pursuant to IRC § 409A) on or before December 31, 2004 shall
remain under this Plan but subject to IRC § 409A, the election provisions of the
next paragraph and section 5.m of this Plan as added by Exhibit D. All amounts
which were earned and vested under this Plan as of December 31, 2004 are not
subject to IRC § 409A and instead remain subject to the Plan as in effect on
December 31, 2004 and as continued in this Plan restatement.


During the calendar year 2005 the Company may offer some or all plan
participants one or more elections, as the Company may determine in its
discretion, to cancel or revoke a deferral election previously made under this
section 1 and to have treated as current income in 2005 any amounts that were
not earned and vested as of December 31, 2004 as determined under IRC § 409A,
under such rules and procedures as the Company may determine for the elections
which are consistent with the requirements of IRC § 409A and regulations issued
thereunder.
2.    Committee. The Committee (the “Committee”) shall consist of the Board of
Directors of Winthrop. Full power and authority to construe, interpret, and
administer this Plan document shall be vested in the Committee. The Committee
shall have full power and authority to make each determination provided for in
this Plan document, and in this connection, to promulgate such rules and
regulations as the Committee considers necessary or appropriate for the
implementation and management of this Plan as are consistent with the terms of
this Plan. The Committee shall have authority to designate officers of TCF
Financial or Winthrop and to delegate authority to such officers to receive
documents which are required to be filed with the Committee, to execute and
provide directions to the Trustee and other administrators, and to do such other
actions as the Committee may specify on its behalf, and any such actions
undertaken by such officers shall be deemed to have the same authority and
effect as if done by the Committee itself. Notwithstanding anything in this
Section 2 to the contrary, no action or determination made or taken by any
officer of TCF Financial or Winthrop on behalf of the Committee, and no action
or determination by the Committee affecting the amount payable under this Plan
to a participant or beneficiary, shall be entitled to any deference by a
reviewing court (i.e., judicial review of any such actions or determinations
shall be de novo).


25

--------------------------------------------------------------------------------





3.    Deferred Compensation Accounts.
Each Company shall establish on its books a separate account (“Account”)
including sub-accounts pursuant to Exhibit A hereto and Section 10 hereof for
each of its Employees who becomes a participant in this Plan, and each such
Account shall be maintained as follows:
a.    Each Account shall be credited with the Deferred Amounts elected by the
Employee for whom such Account is established as of the date on which such
Deferred Amount would otherwise have been paid to the Employee. Separate
Accounts will be maintained for any Deferred Amounts that are payable at
different times or in different forms than other Deferred Amounts.
b.    Within 30 days after the date on which such Deferred Amounts are credited
to an Employee’s Account, they shall be deemed to have been invested in such
investments as shall be permitted by the Committee and as the Employee shall
direct except that Deferred Amounts pertaining to TCF Stock awards shall always
be deemed to be invested in TCF Stock unless they are sold pursuant to a Change
in Control Diversification Election. Any investment direction of an Employee
shall be consistent with Section 10 and Exhibit A and shall be irrevocable with
respect to the calendar year to which it applies, unless the Committee allows
additional directions. While an Employee’s Account is deemed to be so invested,
it shall be credited with all interest, dividends (whether in stock, cash, or
other property), stock splits, or other property that would have been received
if the Deferred Amounts had actually been so invested except if an Employee has
elected not to defer dividends. All cash deemed to have been received with
respect to investments deemed to have been made for an Employee’s Account shall
be deemed to have been reinvested in such investments as the Employee shall
direct as of a date selected by the Committee, which date shall be not more than
30 days after receipt of such direction, and the balance credited to an
Employee’s Account as of any date shall be equal to the fair market value of the
investments deemed to have been made for such Account as of such date. Accounts
for each Employee shall be separately maintained on a calendar year basis, with
each year’s account (the “Class Year Account”) reflecting only the Deferred
Amounts of compensation earned in that year and the investments in which the
Deferred Amounts are deemed to be invested.
c.    Although the value of an Employee’s Account is to be measured by the value
of and income from certain deemed investments, the value of and income from such
investments are merely a measuring device to determine the payments to be made
to each Employee hereunder. Each Employee, and each other recipient of an
Employee’s Deferred Amounts pursuant to Section 7, shall be and remain an
unsecured general creditor of the Company by which he or she is employed with
respect to any payments due and owing to such Employee hereunder. If a Company
should from time to time, in its discretion, actually purchase the investments
deemed to have been made for an Employee’s Account, either directly or through
the trust described in Section 4, such investments shall be solely for the
Company’s or such trust’s own account, and the Employees shall have no right,
title or interest therein.
d.    Sub-accounts shall be maintained as provided in Exhibit A hereto and in
Section 10 hereof.
e.    Notwithstanding the provisions of Exhibit A and Section 10, in the event
of a Change in Control in which TCF Stock is exchanged for shares of a successor
company, or for cash, securities or other property, such that TCF Stock is no
longer outstanding, each Employee may make a one-time diversification election
prior to the closing of the Change in Control to have the assets then deemed to
be held in the Employee’s TCF Stock Account deemed to have been sold in an
orderly liquidation after the closing and the proceeds deemed to have been
reinvested in such investments


26

--------------------------------------------------------------------------------





as the Employee shall elect. ’If the Employee does not make such a
diversification election, the shares of TCF Stock that were deemed to have been
allocated to the Employee’s account upon the closing shall be deemed to have
been exchanged for the same consideration in the Change in Control as shares of
TCF Stock generally receive in the Change in Control. Any portion of such
consideration consisting of securities of a successor company will be allocated
to the TCF Stock Account and thereafter will be subject to the same restrictions
on deemed sales as applied to TCF Stock prior to the Change in Control. Any
portion of such consideration consisting of assets other than securities of a
successor company will be allocated to the Employee’s Diversified Account.
f.    An Employee’s right to direct the deemed investments of the Employee’s
Account shall continue during any period of distribution subsequent to the
Employee’s termination of employment in the same manner as if the Employee had
continued as an active Employee, although the Committee may, in its discretion,
add additional registered mutual funds or collective or common trust funds as
permissible deemed investments only for the Accounts of terminated Employees if
the Committee deems such funds to be particularly appropriate or suitable for
such Accounts.
g.    Sub-Accounts shall be maintained as provided in Exhibit A hereto and in
Section 10 hereof.
4.    Trust. Winthrop has established a trust (of the type commonly known as a
“rabbi trust”) to aid in the accumulation of assets for payment of Deferred
Amounts. The trust provides for separate accounts in the name of each Employee
who has elected a Deferred Amount. Each Company shall contribute to the trust
such amounts as are necessary to keep the separate accounts maintained for that
Company’s Employees sufficient at all times to pay in full all benefits payable
under the Plan with respect to such Company’s Employees, including, without
limitation, any liquidated damages payable to such Company’s Employees pursuant
to Section 9.f. In addition:
a.    Winthrop may, in its sole discretion, contribute additional amounts, which
Winthrop may direct the Trustee not to credit to an account for any Employee,
but instead to a general account for the payment of Plan expenses; and
b.    within ten (10) business days following the occurrence of a Change in
Control, the Company shall contribute an amount equal to 300% of the aggregate
expenses incurred by the Company and the Trustee in administering the Plan and
the trust described in this Section 4 during the last full calendar year
immediately preceding the occurrence of the Change in Control, which amount
shall also be credited to a general account for the payment of Plan expenses. If
the aggregate expenses that were incurred by the Company and the Trustee in
administering the Plan and the trust during the last full calendar year
immediately preceding the occurrence of the Change in Control cannot be
determined with reasonable certainty prior to the date on which this
contribution is due, the amount of the contribution shall be $150,000.
The assets of the trust shall be invested in accordance with the provisions of
the agreement or agreements pursuant to which the trust is maintained, which
agreement(s) shall be consistent with the terms of this Plan. The trustee of the
trust (“Trustee”) shall be a corporate trustee independent of the Company. The
trust assets shall remain subject to the claims of the Company’s general
creditors.
5.    Payment of Deferred Amounts.
a.    Class Year Accounts. At the same time as the Employee elects the Deferred
Amounts for a calendar year, or for a TCF Stock Award, the Employee shall also
elect the timing and form of


27

--------------------------------------------------------------------------------





distribution of such Deferred Amounts for that year, or for the TCF Stock award,
from among the following options:
(I)    Upon a Date Certain. As to Deferred Amounts other than TCF Stock awards,
the Employee may designate the distribution to be either a lump sum or annual
installments (but no fewer than two and no more than 15) to be paid or to
commence on a date in a year designated by the Employee (“Date Certain”) either
before or after employment termination but in no event sooner than two calendar
years after the calendar year when the Deferred Amount was earned, subject to
the Personnel Committee’s designation of a uniform month and day for each year.
For all Deferred Amounts, the Employee may designate the distribution to be
either a lump sum or annual installments (but no fewer than two and no more than
15) to be paid on or to commence on such Date Certain. Any distribution in
annual installments shall commence 30 days after the Date Certain with
succeeding installments paid thereafter on the date designated by the Committee
in each subsequent year. Each installment shall consist of the balance of the
Employee’s account at the end of the previous calendar year, multiplied by a
fraction, the numerator of which is 1 and the denominator of which is the number
of installments remaining to be paid. Distributions of amounts credited to the
Employee’s TCF Stock account shall be made in whole shares of TCF Stock
(disregarding any shares in suspense or unvested as of the end of the calendar
year). Distributions of amounts credited to the Employee’s Diversified Account
shall be made in cash. Distributions shall be charged first to any available
cash that is deemed to be held in the Employee’s Account and, to the extent such
cash is not sufficient to cover the distribution, pro rata to the TCF Stock
Account and the Diversified Account (by liquidating pro rata portions of each
deemed investment in the Diversified Account).
(II)    Upon Disability. The Employee may designate an alternative distribution
in the event of Disability, as defined in this Plan, in the form of either a
lump sum or annual installments (but no fewer than two and no more than 15) to
be paid or to commence 30 days after such Disability occurs. The determination
of payments and installments, including the distribution of only whole shares of
TCF Stock with respect to amounts credited to the TCF Stock account, shall be
the same as under the preceding paragraph (I).
(III)    Upon Other Termination of Employment, Including Retirement and Death.
The Employee may designate an alternative distribution in the event of a
termination of employment, including retirement, in the form of either a lump
sum or annual installments (but no fewer than two and no more than 15) to be
paid or to commence 30 days after such termination of employment occurs. The
determination of payments and installments, including the distribution of only
whole shares of TCF Stock with respect to amounts credited to the TCF Stock
account, shall be the same as under the preceding paragraph (I).
(IV)    Upon a Change in Control. The Employee may designate an alternative
distribution in the event of a Change in Control (as defined in section 5.j.) in
the form of either a lump sum or annual installments (but no fewer than two and
no more than 15) to be paid or, in the case of annual installments, to commence
30 days after the one year anniversary of the closing of such Change in Control.
The determination of payments and installments, including the distribution of
only whole shares of TCF Stock with respect to amounts credited to the TCF Stock
account, shall be the same as under the preceding paragraph (I).
b.    Reduction of Account Balance for Negative Draw. Notwithstanding the
provisions of Section 3 and 4 of the Plan, at such time as an Employee is
entitled to receive a distribution under


28

--------------------------------------------------------------------------------





the Plan the amount of the Employee’s account balance shall be reduced by any
negative draw amount outstanding to the Company at the time of such
distribution.
c.    Automatic Lump Sum Distribution in Exchange for Non-Competition Covenant
or Reduction in Account Balance. Each Employee who so elects in accordance with
this paragraph c. and who has a Distribution Event shall be entitled to receive
a lump sum form of distribution of any or all Class Year Accounts. An Employee’s
“Distribution Event” is the first to occur of the following: (i) termination of
employment; (ii) disability or (iii) the date one year after a Change in
Control: (as defined herein). A lump sum distribution shall consist of a single
distribution of the entire value of the Employee’s Account (unless the Employee
elects to apply the election to only the portion of the Account that is deemed
to be invested in TCF Stock or to only the portion of the Account that is deemed
to be invested in assets other than TCF Stock) on or about 30 days after the
later of the Employee’s Distribution Event or the date on which the Employee’s
election is filed with the Committee. The distribution shall be in the form of
cash, except that any portion of the Employee’s Account that is deemed to be
invested in TCF Stock shall be distributed in the form of whole shares of TCF
Stock. The value of any portion of the Account distributed in cash shall be
equal to the cash that would have been received if the assets in which such
portion of the Account was deemed to be invested had been liquidated by the
Trustee on the latest practicable date prior to the distribution date. An
Employee’s election under this paragraph c. may occur at any time prior to or
after the commencement of distributions to such Employee. If distributions have
already commenced, such election shall apply only to the balance of the
Employee’s Account at the time of the election. The election shall be made on
such form as the Committee reasonably requires and shall be accompanied by
whichever of the following the Employee elects to provide: (a) a noncompetition
agreement having a value as of the Committee’s action date, equal to at least
10% of the then-current value of the Employee’s Account; (b) the Employee’s
written acceptance of a reduction by 10% in the Employee’s Account; or (c) the
Employee’s written acceptance of a reduction by less than 10% in the Employee’s
Account and a non-competition agreement having a value as of the Committee’s
action date equal to at least the difference between 10% of the then-current
value of the Employee’s Account and the reduction accepted in writing by the
Employee.
d.    [Reserved.]
e.    For purposes of this section, an Employee’s employment is considered to
terminate as of the date which is the later of (i) Employee’s last date of
service for the Company, or (ii) the last date on which there is an employment
relationship between the Employee and a Company.
f.    For purposes of this section, an Employee is disabled as of the date the
Employee is eligible for payments under the long term disa
bility plan of a Company.
g.    In the event installment payments commence and any installments are unpaid
at the time of Employee’s death, the payments shall be made at the times and in
such amounts as if Employee were living to the persons specified in Section 7.a.
h.    For purposes of this section, an Employee’s termination of employment is a
retirement if so determined by the Committee under all the facts and
circumstances.


29

--------------------------------------------------------------------------------





i.    For purposes of this Section 5, the value of a non-competition agreement
shall be shall be determined in all cases on the basis of an independent
appraisal, unless such an appraisal is deemed unnecessary by both the Committee
and the Employee.
j.    For purposes of this Plan, a Change in Control shall be deemed to have
occurred if (i) any “person” as defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) is or becomes the
“beneficial owner” as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of securities of TCF Financial representing fifty percent (50%) or
more of the combined voting power of TCF Financial’s then outstanding securities
(for purposes of this clause (i), the term “beneficial owner” does not include
any employee benefit plan maintained by TCF Financial or Winthrop that invests
in TCF Financial’s voting securities); or (ii) during any period of two (2)
consecutive years there shall cease to be a majority of the Board of TCF
Financial comprised as follows: individuals who at the beginning of such period
constitute the Board or new directors whose nomination for election by the
company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved; or (iii) the shareholders of TCF Financial approve a merger or
consolidation of TCF Financial with any other corporation, other than a merger
or consolidation which would result in the voting securities of TCF Financial
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the combined voting power of
the voting securities of TCF Financial or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of TCF
Financial approve a plan of complete liquidation of TCF Financial or an
agreement for the sale or disposition by TCF Financial of all or substantially
all TCF Financial’s assets; provided, however, that no Change in Control will be
deemed to have occurred if such merger, consolidation, sale or disposition of
assets, or liquidation is not subsequently consummated. A “Change in Control”
shall also include any sale of stock or assets of Winthrop, or merger of
Winthrop with another company, such that Winthrop is no longer affiliated with
or controlled by TCF Financial or one of its affiliates; provided that such a
Change in Control does not include any reorganization or restructuring of
companies or affiliates of TCF Financial, including a reorganization in which
Winthrop is no longer a separate corporate entity. The date of a Change in
Control, for purposes of this Plan, is the date on which the Change in Control
is consummated.
k.    Notwithstanding any other provision of this Section 5 or any payment
schedule approved by the Committee pursuant to this Section 5 and regardless of
whether payments have commenced under this Section 5, in the event that the
Internal Revenue Service should finally determine with respect to an Employee
who has terminated employment with the Company that part or all of the value of
the Employee’s Deferred Amounts or Plan Account which has not actually been
distributed to the Employee, or that part or all of separate account that has
been established for the Employee under a trust described in Section 4, is
nevertheless required to be included in the Employee’s gross income for federal
and/or State income tax purposes, then the Deferred Amounts or the Account or
the part thereof that was determined to be includible in gross income shall be
distributed to the Employee in a lump sum as soon as practicable after such
determination without any action or approval by the Committee. A “final
determination” of the Internal Revenue Service for purposes of this Section 5.k.
is a determination in writing by said Service ordering the payment of additional
tax, reporting of additional gross income or otherwise requiring Plan amounts to
be included in gross income, which is not appealable or which the Employee does
not appeal within the time prescribed for appeals.


30

--------------------------------------------------------------------------------





l.    Effective for distributions commencing on or after May 16, 2001, an
Eligible Employee may elect to have benefits due under this Plan distributed in
any one of the forms allowed by the Plan, provided that the election is in
writing and is executed and delivered to Winthrop or to its Corporate Secretary
(or designee) on behalf of Winthrop, prior to the Employee’s termination of
employment and no later than one year (365 days) before such Employee’s
distribution event.
m.    Notwithstanding the foregoing, with respect to any amounts deferred by
Participants under the Plan on or before December 31, 2004, but which were not
earned and vested (as defined under IRC § 409A) on that date, such amounts shall
be separately accounted for under the Plan and shall be distributed to the
Participant in a lump sum form of distribution no sooner than six months after
the earliest to occur of the following: such Participant’s termination of
employment, financial emergency (as defined in IRC § 409A), disability or death,
previously-elected date certain, the termination of the Plan (to the extent IRC
§ 409A permits distributions on Plan termination), change in control (to the
extent IRC § 409A permits distributions upon a change in control) or any other
distribution event under the Plan which is a permitted distribution event under
IRC § 409A.
6.    Emergency Payments. In the event of an “unforeseeable emergency” as
determined hereafter, the Committee may determine the amounts payable under
Section 5 hereof and pay all or a part of such amounts without regard to the
payment dates provided in Section 5 to the extent the Committee determines that
such action is necessary in light of immediate and heavy needs of the Employee
(or his beneficiary) occasioned by severe financial hardship. For the purposes
of this Section 6, an “unforeseeable emergency” is a severe financial hardship
to the Employee resulting from a sudden and unexpected illness or accident of
the Employee or beneficiary, or of a dependent (as defined in Section 152(a) of
the Internal Revenue Code of 1986, as amended) of the Employee or beneficiary,
loss of the Employee’s or beneficiary’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Employee or beneficiary. Payments shall not be
made pursuant to this Section 6 to the extent that such hardship is or may be
relieved: (a) through reimbursement or compensation by insurance or otherwise,
(b) by liquidation of the Employee’s or beneficiary’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or
(c) by cessation of the Employee’s deferrals under the Plan. Such action shall
be taken only if the Employee (or the Employee’s legal representatives or
successors) signs an application describing fully the circumstances which are
deemed to justify the payment, together with an estimate of the amounts
necessary to prevent such hardship, which application shall be approved by the
Committee after making such inquiries as the Committee deems necessary or
appropriate.
7.    Method of Payments.
a.    In the event of an Employee’s death, payments shall be made to the persons
(including a trustee or trustees) named in the last written instrument signed by
the Employee and received by the Committee prior to the Employee’s death, or if
the Employee fails to so name any person, the amounts shall be paid to the
Employee’s estate or the appropriate distributee thereof. The Committee, the
Company, and the Trustee shall be fully protected in making any payments due
hereunder in accordance with what the Committee believes to be such last written
instrument received by it.
b.    Payments due to a legally incompetent person may be made in such of the
following ways as the Committee shall determine:
i.    directly to such incompetent person,
ii.    to the legal representative of such incompetent person, or


31

--------------------------------------------------------------------------------





iii.    to some near relative of the incompetent person to be used for the
latter’s benefit.
c.    Except as otherwise provided in Sections 7.a. and b., all payments to
persons entitled to benefits hereunder shall be made to such persons in person
or upon their personal receipt or endorsement, and shall not be grantable,
transferable, or otherwise assignable in anticipation of payment thereof, in
whole or in part, by the voluntary or involuntary acts of any such persons, or
by operation of law, and shall not be pledged, encumbered, or otherwise liable
or taken for any obligation of such person.
d.    All payments to persons entitled to benefits hereunder shall be made out
of the general assets, and shall be the sole obligations, of the Company by
which the Eligible Employee was employed, except to the extent that such
payments are made out of the trust described in Section 4.
e.    Unless commenced earlier at the direction of the Committee or suspended
due to a Company’s Insolvency, payments from the trust described in Section 4
shall be commenced by the Trustee (without the need for further instructions
from the Committee) in accordance with the most recent payment instructions
provided by the Committee after the Trustee (i) acquires actual knowledge of the
occurrence of an event that requires payment to commence (a “payment event”),
(ii) is notified by the Committee that a payment event has occurred, (iii)
determines (in the absence of actual knowledge and any notice from the
Committee) that a Change in Control has occurred as defined in Section 5.j. of
this Plan, or (iv) in the case of a participant’s termination of employment, is
notified in writing by the participant that the participant’s termination of
employment has occurred. The Trustee shall make a determination with respect to
whether a Change in Control has occurred if the Trustee receives notice that a
Change in Control may have occurred from any source other than the Committee.
Promptly after receiving such notice of a possible Change in Control, the
Trustee shall request from the Committee all information relevant to the
Trustee’s determination. If the Committee fails to provide information
sufficient to demonstrate the absence of a Change in Control within 30 days
after the Trustee’s request, and the other information received by the Trustee
indicates that a Change in Control has occurred, the Trustee shall commence
payment of accounts (that are not payable earlier) in the manner required upon
the occurrence of a Change in Control.
f.    Payments made by the Trustee from an account established for a participant
shall be debited against such account and shall cease when the balance credited
to the account has been reduced to zero or if earlier, when the Trustee
determines, based upon its review of the records of the Plan, that payment of
any additional amounts from the participant’s account will result in the payment
of benefits in excess of those required under the Plan. The Trustee shall have
no obligation to perform such a review and consider such a determination until
after (i) the Committee notifies the Trustee and the participant (or, if the
participant has died, the participant’s beneficiary) of the potential excess
payment, (ii) the Trustee has been provided with all Plan records that may be
reasonably required by the Trustee to make its determination, and (iii) the
participant (or beneficiary) has had a reasonable time (not less than 30 days)
to respond. Pending its determination, the Trustee shall continue payment of the
affected account(s) in accordance with the applicable payment instructions.
8.    Claims Procedure.
a.    If a claim for benefits made by any person (the “Applicant”) is denied,
the Committee shall furnish to the Applicant within 90 days after its receipt of
such claim (or within 180 days after such receipt if special circumstances
require an extension of time ) a written notice which: (i) specifies the reason
for the denial, (ii) refers to the pertinent provisions of the Plan on which the
denial is based,


32

--------------------------------------------------------------------------------





(iii) describes any additional material or information necessary for the
perfection of the claim and explains why such material or information is
necessary, and (iv) explains the claim review procedures.
b.    Upon the written request of the Applicant submitted within 60 days after
his receipt of such written notice, the Committee shall afford the Applicant a
full and fair review of the decision denying the claim and, if so requested: (i)
permit the Applicant to review any documents which are pertinent to the claim,
(ii) permit the Applicant to submit to the Committee issues and comments in
writing, and (iii) afford the Applicant an opportunity to meet with a quorum of
the Committee as a part of the review procedure.
c.    Within 60 days after its receipt of a request for review (or within 120
days after such receipt if special circumstances, such as the need to hold a
hearing, require an extension of time) the Committee shall notify the Applicant
in writing of its decision and the reasons for its decision and shall refer the
Applicant to the provisions of the Plan which form the basis for its decision.
9.    Miscellaneous.
a.    Except as limited by Section 7.c. and except that an Employee shall have a
continuing power to designate a new recipient in the event of the Employee’s
death at any time prior to such death without the consent or approval of any
person theretofore named as the Employee’s recipient by an instrument meeting
the requirements of Section 7.a., this document shall be binding upon the inure
to the benefit of each Company, the Employees, their legal representatives,
successors and assigns, and all persons entitled to benefits hereunder.
b.    Any notice given in connection with this document shall be in writing and
shall be delivered in person or by registered mail or overnight delivery
service, return receipt requested. Any notice given by registered mail or
overnight delivery service shall be deemed to have been given upon the date of
delivery indicated on the return receipt, if correctly addressed.
c.    Nothing in this document shall interfere with the rights of any Employee
to participate or share in any profit sharing or pension plan which is now in
force or which may at some future time become a recognized plan of any Company.
d.    Nothing in this document shall be construed as an employment agreement nor
as in any way impairing the right of any Company to terminate an Employee’s
employment at will.
e.    This Plan constitutes a mere promise by the Company to make benefit
payments in the future, and it is intended to be unfunded for tax purposes and
for the purposes of Title I of ERISA. The rights of an Employee or beneficiary
to receive benefit payments hereunder are solely those of an unsecured general
creditor.
f.    Amounts that are paid more than 30 days after the later of the date on
which they are due according to the terms of this Plan or the date on which a
written claim for such amounts is received by the Committee shall incur interest
at the rate of fifteen percent per annum (eighteen percent per annum if the
payment occurs after a Change in Control) from date as of which payment was due.
In addition, if all or any portion of the distribution is payable in the form of
TCF Financial stock, and the value of such stock at the time of distribution is
less than its value on the date as of which payment was due, the payee shall be
entitled to liquidated damages equal to 100% (120% if the payment occurs after a
Change in Control) of the aggregate difference in value between the value


33

--------------------------------------------------------------------------------





of the distributed shares on the date their distribution was due (without regard
to the 30-day grace period) and the value of the distributed shares on the
actual date of distribution.
g.    Any costs or attorneys’ fees incurred by a participant or beneficiary in
connection with the collection of benefits that were not timely paid under this
Plan shall be reimbursed by the Companies.
h.    Notwithstanding anything in this Plan to the contrary, effective January
1, 2003, if the beneficiary of a participant is not the participant’s spouse,
the payment to that beneficiary shall be made in the form of an immediate lump
sum distribution of the entire portion of the participant’s account payable to
that beneficiary, without regard to any outstanding installment payment
election.
10.    Investment Elections by Employees; Deferred TCF Stock Awards.
a.    Employees may elect to have investments that have been deemed to have been
made in their Deferred Compensation Accounts under Section 3 or 4 deemed to have
been liquidated and reinvested as directed, provided that any investment
election shall be exercised in writing by the Employee and approved by the
Committee or its approved representative under such terms and conditions as the
Committee deems appropriate and further provided, that any deemed investments
shall be subject to paragraph b. of this Section 10 and Exhibit A to this Plan.
b.    If an Employee directs or retains any deemed investment in shares of TCF
Stock, or defers an award of TCF Stock, the Employee’s Account shall include a
TCF Stock Account which shall operate as follows:
i.    All shares of TCF Stock that were deemed to have been held in the
Employee’s Account shall be allocated to the Employee’s TCF Stock Account and
the fixed number of shares so allocated shall be the beginning balance of the
TCF Stock Account.
ii.    Thereafter, the TCF Stock Account shall be increased by the number of
shares, if any, of TCF Stock purchased (or deemed to be purchased) from Deferred
Amounts or from dividends (other than nondeferred dividends) and/or interest
pursuant to the Employee’s directions under Section 3 of this Plan and by any
shares of TCF Stock becoming vested, as provided in paragraph c. of this
section.
iii.    The balance of shares of the TCF Stock Account shall in no event be
decreased.
iv.    Shares allocated to the Employee’s TCF Stock Account shall be subject to
Exhibit A.
v.    Effective January 1, 2005 no further elections shall be allowed under this
section 10.b.v of this Plan as provided in Exhibit D. An employees last election
before December 31, 2004 shall remain in effect until the employee’s entire
account is distributed.
c.    Deferred Amounts consisting of TCF Stock awards shall be held unallocated
until such time as the shares vest in accordance with the terms of the award
agreement. As of the date any such shares become vested, the number of shares
vesting shall be allocated to the Employee’s Account and shall thereafter become
subject to distribution the same as any other shares of TCF Stock in which the
TCF Stock account is deemed invested. Any cash dividends paid on unvested shares
of TCF Stock, if such dividends have been deferred by the Employee, shall be
allocated to the Employee’s account and deemed invested as directed by the
Employee. Any stock dividends paid on unvested


34

--------------------------------------------------------------------------------





shares of TCF Stock, if such dividends have been deferred by the Employee, shall
be allocated to the Employees’ TCF Stock account and increase the TCF Stock
account balance unless such dividends are in the nature of a stock split, in
which case they shall be held unallocated until such time as the award vests.
11.    Termination or Amendment. This Plan may be amended at any time and from
time to time upon the approval of the Board of Directors of Winthrop; provided,
however, that no amendment shall be effective unless it has the written consent
of all participants, all participants who are former employees but who are
entitled to benefits under the Plan, and all beneficiaries of deceased
participants who are entitled to benefits under the Plan. In the event that all
of the Plan’s participants and beneficiaries do not consent to a proposed
amendment, such amendment shall not take effect but the Plan Accounts of the
consenting participants and beneficiaries shall be transferred to a separate
plan that is identical to this Plan in all respects except that it may include
the proposed amendment. The Board of Directors may terminate this Plan in its
discretion, except that any such termination shall require the written consent
of all participants, all participants who are former employees but who are
entitled to benefits under the Plan, and all beneficiaries of deceased
participants who are entitled to benefits under the Plan, unless it is an
automatic termination of the Plan under Section 5.k. hereof. In the event that
all of the Plan’s participants and beneficiaries do not consent to a proposed
termination of the Plan, the Plan shall terminate as to the consenting
participants and beneficiaries and shall continue in effect for the participants
and beneficiaries who do not consent.



EXHIBIT A of APPENDIX B
TCF Stock Accounts and Diversified Accounts
1.    Each participant’s Class Year Account in the Plan and Trust shall be
divided into two sub-accounts: a “TCF Stock Account” and a “Diversified
Account.” All shares of common stock of TCF Financial (“TCF Stock”) that are
deemed to be held in a participant’s Account shall be allocated to the
Participant’s TCF Stock Account. All other investments that are deemed to be
held in a participant’s Account shall be allocated to the participant’s
Diversified Account. Thereafter, the Sub-Accounts shall operate as follows:
a.    The TCF Stock Account shall be deemed to be invested solely in shares of
TCF Stock (and in cash or cash equivalent money market funds for fractional
shares or for funds held temporarily prior to investment). The Diversified
Account shall not at any time be deemed to be invested any shares of TCF Stock.
Except as permitted by paragraph e, below, no transfer of assets will be
permitted from the TCF Stock Account to the Diversified Account or from the
Diversified Account to the TCF Stock Account.
b.    A participant’s TCF Stock Account shall be deemed to be invested in all
shares of TCF Stock allocated to it and such shares shall not be subject to any
deemed sale, transfer, assignment, pledge or other hypothecation in any manner.
Upon the occurrence of a Distribution Event (as defined in the Plans)
distributions from the Plan to the participant with respect to such shares will
be made in an in-kind distribution pursuant to the terms of the Plan.
c.    The Diversified Account shall not at any time be deemed to purchase or
invest in any shares of TCF Stock, but shall be deemed to invest in such
investments as the participant directs and as the Committee permits from time to
time.
d.    Any new Deferred Amounts for a participant shall be allocated to either
the participant’s TCF Stock Account or to such participant’s Diversified
Account, as the participant shall


35

--------------------------------------------------------------------------------





direct in an irrevocable election filed before the beginning of each calendar
year and applicable throughout the calendar year. The Deferred Amounts shall be
credited to the applicable sub-Account as of the same date that they are
otherwise credited to the participant’s Account under Section 3.a.
e.    Dividends deemed to have been generated by a participant’s TCF Stock
Account and which are deferred shall be deemed to have been reinvested in the
TCF Stock Account, or in the Diversified Account, as the participant directs in
an irrevocable election filed before the beginning of each calendar year and
applicable throughout the calendar year. Any interest or dividends deemed to
have been generated by a participant’s Diversified Account shall be deemed to
have been reinvested in the Diversified Account, or in the participant’s TCF
Stock Account, as the participant directs in an irrevocable election filed
before the beginning of each calendar year and applicable throughout the
calendar year, unless management determines that the deemed reinvestment of
interest and dividends within or from the Diversified Account is not
administratively feasible. If the participant does not file an election with
respect to the investment of interest and/or dividends, all interest and
dividends shall be deemed to have been reinvested in the asset that generated
them.



EXHIBIT B of APPENDIX B
RE: IRS NOTICE 2000-56
Notwithstanding anything to the contrary in the Plan or Trust, effective on and
after May 16, 2001, TCF Financial stock or other assets contributed to the Trust
by TCF Financial or any other Company for the benefit of employees or service
providers of TCF Financial or such Company are subject to the claims of
creditors (in the event of insolvency) of both TCF Financial and such Company.
In addition, such stock and assets are subject to the claims of creditors (in
the event of insolvency) of any Company from which benefits are due to a
participant or beneficiary under the terms of the Plan. Nothing in this Exhibit
B, however, shall relieve any Company of its obligation to pay any benefits due
from the Company to a participant or beneficiary under the terms of the Plan.
Notwithstanding anything to the contrary in the Plan or Trust, effective on and
after May 16, 2001, any TCF Financial stock or other assets not transferred to a
Company’s employees or their beneficiaries will revert to TCF Financial upon
termination of the Trust.



EXHIBIT C of APPENDIX B


DISTRIBUTION PROCEDURES
(10-03-01)
Covered Plans. These Procedures have been adopted as Appendices to the following
plans: Executive, Senior Officer, and Winthrop Deferred Compensation Plans and
Supplemental Employees Retirement Plan (“SERP”) - 401-k Plan Portion.
Timing of Distribution (Lump Sum vs. Installment). As elected by the employee at
the time of joining the plan. Superceding elections may be made at any time up
to one year prior to distribution.
•
Lump Sum -- 30 days after “distribution event” (usually, termination of
employment).



36

--------------------------------------------------------------------------------





•
Installments -- First installment is 30 days after distribution event.
Subsequent installments on February 15th of each succeeding year. Each
installment amount is determined by multiplying the account balance on 12/31 of
previous year by a fraction of 1/number of remaining installments.



Form of Distribution -- Stock or Cash
If Your Account is 100% TCF Stock.
If Your Account Contains both TCF Stock and Diversified Account.
If Your Account is 100% Diversified Account.
The distribution will be settled entirely in whole shares of TCF Stock (plus
cash for any fractional share).
Automatic Method -- Cash first, then pro rata: The distribution will be deducted
first from any cash/money market balances in your plan account, then pro rata
from TCF Stock and Diversified Plan Account balances. TCF Stock portion will be
made in whole shares of TCF Stock (with cash for any fractional share).
Diversified Account portion will be paid in cash equal to its value on February
15th.
Automatic Method -- Cash first, then pro rata: The distribution will be deducted
first from any cash/money market balances in your plan account, then pro rata
from the deemed investments in your Diversified Account. The distribution will
be paid in cash equal to the value on February 15th of the deemed investments
from which it was deducted.
 
Alternative Elections: 1. You may direct the deemed sale of non-TCF stock assets
to provide cash for the distribution. 2. You may specifically designate the
assets to apply to the distribution. (Example: You specify 100% of the
distribution will come from the Diversified Account).
Alternative Elections: 1. You may direct the deemed sale of assets to provide
cash for the distribution. 2. You may specifically designate the assets to apply
to the distribution. (Example: You specify 100% of the distribution will come
from one particular investment in the Diversified Account).
 
Election Deadline: December 31 of the previous year.
Election Deadline: December 31 of the previous year.



37

--------------------------------------------------------------------------------





Tax Withholding
Automatic Method of Withholding -- Net Pro rata Against the Distribution: The
minimum required withholding (28% federal plus applicable state percentage) will
be deducted from each part of the distribution on a pro rata basis by type of
asset. Valuation for both the income reported and the withholding will be based
on deemed sale price of the investment on February 15th.
Alternative Election -- Pay by Check: You may elect to pay the withholding by
check. TCF Legal will calculate the amount due on February 15th based on average
market values on that date. TCF Legal must receive check before the distribution
will be forwarded to you.
Alternative Election -- Specify Netting: You may elect to net the withholding
against the distribution on some basis other than pro rata. (Example: You
specify that 100% of withholding will come from the Diversified Account portion
of the distribution.)


 
Election Deadline - December 31 of the previous year.
Election Deadline - December 31 of the previous year.



•
Distributions will be sent by U.S. Mail to your home address on file with the
TCF Legal Department unless you have provided other delivery instructions in
writing. If you have a stock brokerage account, distributions can be sent to it
on a same day basis.

•
These procedures are subject to interpretation and application by the company,
whose interpretation is final.




EXHIBIT D of APPENDIX B


FREEZING OF PLAN AND OTHER AMENDMENTS
UNDER INTERNAL REVENUE CODE § 409A


(01-05-05)


Effective January 1, 2005, no further deferral elections shall be allowed under
section 1 of this Deferred Compensation Plan and no further elections shall be
allowed under section 10.b.v of the Plan.
The Company may offer elections to Plan participants during the calendar year
2005 under terms authorized by IRC § 409A to revoke or cancel their previous
elections on amounts previously deferred that were not “earned and vested” on
December 31, 2004 (as defined under IRC § 409A or regulations issued thereunder)
as provided in new Plan section 1 and may allow participants to elect whether or
not to pay tax withholding on any shares distributed to them by netting the tax
withholding due against the shares, provided any such election is made no less
than 6 days before the shares are distributed (it being the intention that such
election will be exempt from matching under Rule 16b-3).
Any amounts not earned and vested on December 31, 2004 (as defined in the
previous paragraph) and for which deferral is not revoked or canceled under the
new Plan section 1 shall be subject to the new Plan section 5.m.
This Exhibit D is not intended to add any options or enhancements to the Plan
nor to in any other way constitute a “material modification” (as defined in IRC
§ 409A and in regulations issued thereunder) to the


38

--------------------------------------------------------------------------------





Plan. Any and all interpretations of this Exhibit D (and the sections added by
this Exhibit D to the Plan) shall be construed consistent with this intent. The
Plan continues in effect with respect to amounts deferred under the Plan for the
years 2004 and before which were earned and vested on or before December 31,
2004. The Plan is not subject to IRC § 409A or regulations issued thereunder
except with respect to any amounts that were not earned and vested, as defined
pursuant to IRC § 409A, by December 31, 2004.






39